 

Exhibit 10.1

 



 

 

STOCK PURCHASE AGREEMENT

 

between

 

JOSEPH HERNANDEZ

 

as Seller,

 

and

 

ORAGENICS, INC.,

 

as Buyer,

 

Dated as of May 1, 2020

 

   

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS 1         1.1 Certain Defined Terms 1   1.2
Table of Definitions 9         Article II PURCHASE AND SALE 10         2.1
Purchase and Sale of the Shares 10   2.2 Closing 10   2.3 Additional Cash
Consideration 11   2.4 Withholding 12         Article III REPRESENTATIONS AND
WARRANTIES Regarding THE SELLER and the company 12         3.1 Organization and
Qualification 12   3.2 Authority 12   3.3 No Conflict; Required Filings and
Consents 13   3.4 Shares 14   3.5 Capitalization 14   3.6 Equity Interests 14  
3.7 Financial Statements; No Undisclosed Liabilities 14   3.8 Reserved 15   3.9
Absence of Certain Changes or Events 15   3.10 Compliance with Law; Permits 15  
3.11 Litigation 16   3.12 Employee Benefit Plans 16   3.13 Labor and Employment
Matters 17   3.14 Assets 18   3.15 Real Property 19   3.16 Intellectual Property
19   3.17 Taxes 22   3.18 Environmental Matters 24   3.19 Material Contracts 24
  3.20 Affiliate Interests and Transactions 25   3.21 Insurance 25   3.22 Bank
Accounts, Letters of Credit and Powers of Attorney 25   3.23 Brokers 26   3.24
Investment Representations 26

 

 ii 

 

 

Article IV REPRESENTATIONS AND WARRANTIES OF THE BUYER 28         4.1
Organization 28   4.2 Authority 28   4.3 No Conflict; Required Filings and
Consents 28   4.4 Brokers 29   4.5 Investment Intent 29   4.6 SEC Filings 29  
4.7 Legal Proceedings 30   4.8 Issuance of Share Consideration 30   4.9 Material
Changes; Undisclosed Events, Liabilities or Developments 30   4.10
Sarbanes-Oxley; Internal Accounting Controls 31   4.11 Investment Company 31  
4.12 Listing and Maintenance Requirements 31         Article V COVENANTS 32    
    5.1 Non-Competition; Non-Solicitation 32   5.2 Release of Obligations 33  
5.3 Transfer of Permits 34   5.4 Intercompany Arrangements 34   5.5
Confidentiality 34   5.6 Consents and Filings; Further Assurances 35   5.7
Registration Rights 35   5.8 NYSE American Required Shareholder Approval 37  
5.9 Voting 38   5.10 Listing of Common Stock 38   5.11 Form D; Blue Sky Filings
38   5.12 Board Appointment 38   5.13 Lock-Up 38         Article VI TAX MATTERS
39         6.1 Allocation of Taxes for a Straddle Period 39   6.2 Tax Returns
for Pre-Closing Tax Periods and Straddle Periods 39   6.3 Other Tax Matters 40  
6.4 Cooperation on Tax Matters 40   6.5 Transfer Taxes 40   6.6 Tax Contests 41
        Article VII INDEMNIFICATION 41         7.1 Survival 41   7.2
Indemnification by Seller 42   7.3 Indemnification by Buyer 43   7.4 Procedures
43   7.5 Limits on Indemnification 45   7.6 Remedies Not Affected by
Investigation, Disclosure or Knowledge 45   7.7 Tax Matters 46   7.8 Right of
Set-off 46   7.9 Exclusive Remedy 46

 

 iii 

 

 

Article VIII GENERAL PROVISIONS 46         8.1 Fees and Expenses 46   8.2
Amendment and Modification 47   8.3 Waiver 47   8.4 Notices 47   8.5
Interpretation 48   8.6 Entire Agreement 48   8.7 No Third-Party Beneficiaries
48   8.8 Governing Law 48   8.9 Submission to Jurisdiction 49   8.10 Assignment;
Successors 49   8.11 Enforcement 49   8.12 Currency; Payments 49   8.13
Severability 49   8.14 Waiver of Jury Trial 50   8.15 Counterparts 50   8.16
Facsimile or .pdf Signature 50   8.17 Time of Essence 50   8.18 No Presumption
Against Drafting Party 50

 

INDEX OF EXHIBITS

 

Exhibit   Description Exhibit A   Form of Warrant Exhibit B   List of Additional
Cash Consideration Warrants

 

Schedules

 

Disclosure Schedules

 



 iv 

 

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of May 1, 2020 (this “Agreement”), between
Joseph Hernandez (“Seller”), an individual residing in Florida, and Oragenics,
Inc., a Florida corporation (the “Buyer”).

 

RECITALS

 

A. Seller owns 100% of the issued and outstanding common stock (the “Shares”) of
Noachis Terra, Inc., a Delaware corporation (the “Company”);

 

B. On March 23, 2020, the Company was granted a License Agreement (the
“License”), effective as of March 18, 2020, by the National Institutes of
Allergy and Infectious Diseases (“NIAID”), License Number (L-121-2020-0); and

 

C. Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, all
of the Stock, on the term set forth herein;

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

Article I
DEFINITIONS

 

1.1 Certain Defined Terms. For purposes of this Agreement:

 

“Accounts Payable” means accounts payable, notes payable and other payables
generated in connection with the business of the Company.

 

“Accounts Receivable” means accounts receivable, notes receivable and other
receivables generated in connection with the business of the Company.

 

“Action” means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“Ancillary Agreements” means the Warrant and all other agreements, documents and
instruments required to be delivered by any party pursuant to this Agreement,
and any other agreements, documents or instruments entered into at or prior to
the Closing in connection with this Agreement or the transactions contemplated.

 

“BARDA” means the Biomedical Advanced Research Development Authority under the
Health and Human Services HS Office of the Assistant Secretary for Preparedness
and Response,

 

   

 

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of
Florida.

 

“Buyer Common Stock” means the common stock, $0.001 par value per share, of
Buyer.

 

“Company Intellectual Property” means any and all Technology and Intellectual
Property Rights that are owned or purported to be owned by or exclusively
licensed to the Company.

 

“Competitive Business” means any business enterprise involved in the research,
development, manufacture, distribution, and/or sale of products for SARS-CoV-2
immunization.

 

“Contract” means any contract, agreement, arrangement or understanding, whether
written or oral and whether express or implied.

 

“Control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by Contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.

 

“Encumbrance” means any charge, claim, limitation, condition, equitable
interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
including any restriction on or transfer or other assignment, as security or
otherwise, of or relating to use, quiet enjoyment, voting, transfer, receipt of
income or exercise of any other attribute of ownership.

 

“Environmental Laws” means all Laws relating to pollution or protection of the
environment, exposure of any individual to Hazardous Materials, and Laws which
prohibit, regulate or control any Hazardous Material, including Laws relating to
emissions, discharges, releases or threatened releases of Hazardous Materials,
or otherwise relating to the manufacture, processing, registration,
distribution, labeling, sale, or the exposure of others to, recycling, use,
treatment, storage, disposal, transport, or handling of Hazardous Materials or
any product containing any Hazardous Material, and including related electronic
waste, product content or product take-back requirements.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder

 

“Fraud” means a claim for common law fraud with the intent to deceive brought
against a Person based on a representation or warranty contained in this
Agreement; provided, that (a) at the time of the applicable misrepresentation or
omission, the Person making such misrepresentation or omission had knowledge of
the inaccuracy of such misrepresentation or omission and (b) another Person
acted in reliance on such misrepresentation or omission and suffered financial
injury as a result of such inaccuracy.

 

 2 

 

 

“GAAP” means United States generally accepted accounting principles and
practices as in effect on the date hereof.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government,
governmental, regulatory or administrative authority, branch, agency or
commission or any court, tribunal, or arbitral or judicial body (including any
grand jury).

 

“Hazardous Materials” means any material, emission, or substance that has been
designated by a Governmental Authority to be a pollutant, contaminant,
hazardous, toxic, radioactive or biological waste, or otherwise a danger to
health, reproduction or the environment, including asbestos-containing
materials, mold, and petroleum and petroleum products or any fraction thereof.

 

“Hedging Activities” means any forward sale, hedging or similar transaction
involving any Securities, including any transaction by which any economic risks
and/or rewards or ownership of, or voting rights with respect to, any such
Securities are Transferred or affected.

 

“Immediate Family” means, with respect to any specified Person, any other Person
who is an “immediate family member” of such first Person as defined in the
general commentary to Section 303A.02(b) of the Listed Company Manual of the
NYSE American.

 

“Indebtedness” means, without duplication (but before taking into account the
consummation of the transactions contemplated hereby), (i) the unpaid principal
amount, accrued interest, premiums, penalties and other fees, expenses (if any),
and other payment obligations and amounts due (including such amounts that would
become due as a result of the consummation of the transactions contemplated by
this Agreement) that would be required to be paid by a borrower to a lender
pursuant to a customary payoff letter, in each case, in respect of (A) all
indebtedness for borrowed money of the Company, (B) indebtedness evidenced by
notes, debentures, bonds or other similar instruments (including any note
payable to a Seller or former equityholder), and (C) all obligations with
respect to interest-rate hedging, swaps or similar financial arrangements
(valued at the termination value thereof and net of all payments owed to the
Company or its Affiliates thereunder); (ii) all obligations under capitalized
leases with respect to which the Company is liable, determined in accordance
with GAAP; (iii) any amounts for the deferred purchase price of goods and
services, including any earn out liabilities associated with past acquisitions,
but excluding trade payables; (iv) all liabilities with respect to any current
or former employee, officer, director or equityholder of the Company that arise
before or on the Closing Date, including all liabilities with respect to any
Plan, all accrued salary, deferred compensation and vacation obligations, all
workers’ compensation claims, any liability in respect of accrued but unpaid
bonuses for the prior fiscal year and for the period commencing on the first day
of the current fiscal year and ending on the Closing Date, and any employment
Taxes payable by the Company with respect to the foregoing; (v) unpaid
management fees; (vi) all Accounts Payable (including any accrued payables and
any payments owed under the License, inclusive of any royalty payment that may
be due pursuant to Section 14.7 of the License) and all other amounts payable to
NIH, NIAID, any Consultant or any other third party arising or accruing on or
prior to the date hereof, (vii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by the Company; (viii) all unpaid Pre-Closing Taxes (except those
described in clause (i) of the definition of Pre-Closing Taxes); and (ix) all
obligations of the type referred to in clauses (i) through (viii) of other
Persons for the payment of which the Company is responsible or liable, as
obligor, guarantor, surety or otherwise, including any guarantee of such
obligations.

 

 3 

 

 

“Intellectual Property Rights” means worldwide common law and statutory rights
associated with (i) patents and patent applications of any kind, (ii)
copyrights, copyright registrations and copyright applications, “moral”,
“economic” and mask work rights, (iii) the protection of trade and industrial
secrets and confidential information, (iv) logos, trademarks, trade names and
service marks, (v) domain names and (vi) any other proprietary rights relating
to Technology, including any analogous rights to those set forth above.

 

“Knowledge,” with respect to a party, means the knowledge of such party, in the
case of an individual, or any officer or director of such party, in the case of
an entity, and, in each case, such knowledge as would be imputed to such Persons
upon due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or order of any Governmental Authority.

 

“Leased Real Property” means all real property leased, subleased or licensed to
the Company or which the Company otherwise has a right or option to use or
occupy, together with all structures, facilities, fixtures, systems,
improvements and items of property previously or hereafter located thereon, or
attached or appurtenant thereto, and all easements, rights and appurtenances
relating to the foregoing.

 

“Material Adverse Effect” means any event, change, circumstance, occurrence,
effect, result or state of facts that, individually or in the aggregate, (i) is
or would reasonably be expected to be materially adverse to the business,
assets, liabilities, financial condition or results of operations of the
Company, as applicable, or (ii) materially impairs the ability of Seller, on the
one hand, or Buyer, on the other hand, as applicable, to consummate the
transactions contemplated by this Agreement or the Ancillary Agreements or would
reasonably be expected to do so; provided, however, that, solely with respect to
the foregoing clause (i), any event, change, circumstance, occurrence, effect,
result or state of facts shall not be taken into account in determining if a
Material Adverse Effect exists or has occurred to the extent such event, change,
circumstance, occurrence, effect, result or state of facts, directly or
indirectly, arises out of or is attributable to: (A) changes, conditions or
effects in the United States or foreign economies or securities or financial
markets in general; (B) changes, conditions or effects that affect the
industries in which the Company, as appropriate, operates; (C) changes in
applicable Laws or accounting rules, including GAAP, first proposed after the
date hereof; (D) the public announcement of this Agreement or the transactions
contemplated hereby, include losses of employees, customers, suppliers,
distributors or others having relationships with the Company (provided, that
this shall not limit any representation, warranty or covenant made herein); (E)
any failure by the Company to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided, that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded); or (F) conditions caused by acts of terrorism or war
(whether or not declared) or any natural or man-made disaster or acts of God;
provided, however, that, with respect to the foregoing clauses (A), (B), (C) and
(F), any such event, change, occurrence, circumstance, effect condition or state
of facts may be taken into account in determining whether there has been or is a
Material Adverse Effect to the extent it disproportionately impacts the
business, assets, liabilities, financial condition or results of operations of
the Company, as applicable, in comparison to other participants of similar size
in the same industry in which the Company, as applicable, operate.

 

 4 

 

 

“NIH” means the U.S. National Institutes of Health.

 

“Open Source” means all software and other material that is distributed as
“freeware,” “free software,” “open source software” or under a similar licensing
or distribution model. Open Source includes any software and other material that
is distributed under any license listed or that is substantially similar to any
license listed at http://www.opensource.org/licenses.

 

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

“Pre-Closing Tax Period” means all taxable periods ending on or before the
Closing Date.

 

“Pre-Closing Taxes” means, without duplication, (i) all Taxes (or the
non-payment thereof) of, or imposed on, the Company for each Pre-Closing Tax
Period and the portion through the end of the Closing Date for any Straddle
Period, (ii) all Taxes of any member of an affiliated group of which the Company
(or any predecessor of any of the foregoing) is or was a member on or before the
Closing Date, including pursuant to Treasury Regulations Section 1.1502-6 or any
analogous or similar U.S. state or local, or non-U.S. Law, (iii) Taxes arising
from the transactions contemplated by this Agreement, and (iv) any and all Taxes
of any Person (other than the Company) imposed on the Company as a transferee or
successor, by contract or pursuant to any Law, which Taxes relate to an event or
transaction occurring on or before the Closing.

 

“Registered Intellectual Property Rights” means any and all Intellectual
Property Rights that have been registered, applied for, filed, certified or
otherwise perfected, issued, or recorded with or by any state, government or
other public or quasi-public legal authority.

 

“Registrable Securities” means the Share Consideration, the Warrants and the
Warrant Shares (and any securities issued in exchange or upon exercise of the
Share Consideration and Warrants, and any securities issued or issuable with
respect to any securities described in this definition above by way of a
dividend or stock split or in connection with a combination of stock,
recapitalization, merger, consolidation or other reorganization); provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when (i) an Seller ceases to hold such
securities, (ii) a Registration Statement covering the resale of such securities
has been declared effective by the SEC and such securities have been disposed of
pursuant to such effective Registration Statement, (iii) such securities shall
be eligible to be transferred by an Seller pursuant to Rule 144 (or any
successor provision) under the Securities Act without any time or volume
limitations, or (iv) such securities cease to be outstanding.

 

 5 

 

 

“Related Party,” with respect to any specified Person, means: (i) any Affiliate
of such specified Person, or any director, executive officer, general partner or
managing member of such Affiliate; (ii) any Person who serves or since the
Company’s inception has served as a director, executive officer, partner, member
or in a similar capacity of such specified Person; (iii) any Immediate Family
member of a Person described in clause (ii); or (iv) any other Person who holds,
individually or together with any Affiliate of such other Person and any
member(s) of such Person’s Immediate Family, more than 5% of the outstanding
equity or ownership interests of such specified Person.

 

“Representatives” means, with respect to any Person, the officers, directors,
principals, employees, agents, auditors, advisors, bankers and other
representatives of such Person.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” means the Share Consideration, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Trading Market from the shareholders of Buyer with
respect to the transactions contemplated by the Ancillary Agreements, including
approval of the exercisability of the Warrants for Buyer Common Stock as
required by NYSE American rules.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock).

 

“Software” means any and all computer programs, software (in object and source
code), firmware, middleware, applications, API’s, web widgets, code and related
algorithms, models and methodologies, files, documentation and all other
tangible embodiments thereof.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” means, with respect to any Person, any other Person controlled by
such first Person, directly or indirectly, through one or more intermediaries.

 

“Systems” means servers, hardware systems, databases, circuits, networks and
other computer and telecommunications assets and equipment.

 

“Tax Return” means any return, declaration, report, claim for refund, estimate,
information report, return statement or filing relating to Taxes, including any
schedule or attachment thereto and including any amendment thereof, including
any return, declaration, report or other statement provided or required to be
provided to any Person for compliance with Code Sections 1471-1474 (including
any intergovernmental agreements thereunder and any Treasury Regulations or
other official interpretations with respect thereof).

 

 6 

 

 

“Taxes” means: (i) all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, registration, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever (including any amounts resulting from the failure to file
any Tax Return), together with any interest and any penalties, additions to tax
or additional amounts with respect thereto; (ii) any liability for payment of
amounts described in clause (i) whether as a result of transferee liability, of
being a member of an affiliated, consolidated, combined or unitary group for any
period or otherwise through operation of law; and (iii) any liability for the
payment of amounts described in clauses (i) or (ii) as a result of any tax
sharing, tax receivable, tax indemnity or tax allocation agreement or any other
express or implied agreement to indemnify any other Person.

 

“Taxing Authority” means any Governmental Authority responsible for the
administration, imposition or collection of any Tax.

 

“Technology” means any or all of the following: (i) works of authorship
including computer programs, source code, and executable code, whether embodied
in software, firmware or otherwise, architecture, documentation, designs, files,
and records, (ii) inventions (whether or not patentable), discoveries, and
improvements, (iii) proprietary and confidential information, trade secrets and
know how, (iv) databases, data compilations and collections and technical data,
(v) domain names, web addresses and Websites, (vi) tools, methods and processes,
and (vii) any and all instantiations or embodiments of the foregoing in any form
and embodied in any media.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Buyer Common Stock is listed or quoted for trading on the date in question: the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any
successors to any of the foregoing).

 

“Transfer” shall mean any offer, direct or indirect sale, assignment,
Encumbrance, option, pledge, hypothecation, disposition, loan or other transfer,
whether directly or indirectly, or entry into any Contract with respect to any
offer, sale, assignment, Encumbrance, option, right to purchase, pledge,
hypothecation, disposition, loan or other transfer, whether directly or
indirectly, or any public announcement of any intention to effect any of the
foregoing, excluding entry into this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

 7 

 

 

“Transaction Expenses” means the aggregate amount of any and all fees and
expenses incurred by or on behalf of, or paid or to be paid directly by, Seller
or the Company or any Person that Seller or the Company pays or reimburses or is
otherwise legally obligated to pay or reimburse (including any such fees and
expenses incurred by or on behalf of Seller) in connection with the process of
selling the Company or the negotiation, preparation or execution of this
Agreement or the Ancillary Agreements or the performance or consummation of the
transactions contemplated hereby or thereby, including (i) all fees and expenses
of counsel, advisors, consultants, investment bankers, accountants, auditors and
any other experts in connection with the transactions contemplated hereby; (ii)
any fees and expenses associated with obtaining necessary or appropriate
waivers, consents, or approvals of any Governmental Authority or third parties
on behalf of the Company in connection with the transactions contemplated
hereby; (iii) any fees or expenses associated with obtaining the release and
termination of any Encumbrances in connection with the transactions contemplated
hereby; (iv) all brokers’, finders’ or similar fees in connection with the
transactions contemplated hereby; and (v) any change of control payments,
bonuses, severance, termination, or retention obligations or similar amounts
payable in the future or due by Seller or the Company in connection with the
transactions contemplated hereby, including any Taxes payable in connection with
any of the foregoing, and, in each of the cases above, including any fee payable
in connection with the License (including any fee payable to NIAID or NIH
related to the change of control of the Company).

 

“Transfer Agent” means Continental Stock Transfer & Trust Co, the current
Transfer Agent of the Company, with a mailing address of One State Street Plaza,
30th Floor, New York, NY 10004-1561 and any successor Transfer Agent of the
Company.

 

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, including any Taxes
required to be withheld with respect to any indirect share transfer.

 

“Warrants” means warrants to purchase Buyer Common Stock in the form attached
hereto as Exhibit A, the exercisability of which will be subject to Shareholder
Approval, the terms of which will provide for (a) an exercise price equal to
$1.25, subject to adjustment as contained in the Warrant, (b) an exercise date
commencing on the earlier of: (i) receipt of notification that BARDA is willing
to fund the development program for SARS-CoV-2 vaccine, (ii) phase 1 clinical
data demonstrating activity (by definition this requires evidence of SARS-COV-2
antibody appearance in blood/serum in phase 1 subjects who had tested negative
for SARS-Cov-2 antibodies prior to receipt of the vaccine), or (iii) one year
from the date of issuance, and (c) a five-year expiration date.

 

“Websites” means all Internet websites, including content, text, graphics,
images, audio, video, data, databases, Software and related items included on or
used in the operation of and maintenance thereof, and all documentation, ASP,
HTML, DHTML, SHTML, and XML files, cgi and other scripts, subscriber data,
archives, and server and traffic logs and all other tangible embodiments related
to any of the foregoing.

 

 8 

 

 

1.2 Table of Definitions . The following terms have the meanings set forth in
the Sections referenced below:

 

Definition   Location       Additional Cash Consideration   2.3 Agreement  
Preamble Balance Sheet   3.7(b) Basket   7.5(a) Buyer   Preamble Cash
Consideration   2.1(a) Claim Notice   7.4(a) Closing   2.2(a) Closing Date  
2.2(a) Code   3.11(b) Company   Preamble Company Group Employees   5.1(a)(ii)
Company Registered Intellectual Property Rights   3.15(a) Company Source Code  
3.15(s) Company Unregistered Intellectual Property Rights   3.15(c) Competitive
Business   5.1(a)(i) Confidential Information   5.5(a) Consultants   3.12(f)
Contest   6.6(a) Customer   5.1(a)(iii) Direct Claim   7.4(c) Disclosure
Schedules   Article III Disqualification Event   3.23(i) ERISA   3.11(a)(i)
Evaluation Date   4.10 Exchange Act   4.6(a) Financial Statements   3.7(a)
Fundamental Representations   7.1(a)(i) General Cap   7.5(b) Indemnified Party  
7.4(a) Indemnifying Party   7.4(a) Issuance Limit   5.8 License   Preamble
Losses   7.2 Material Contracts   3.18(a) NIAID   Preamble Permits   3.9(b)
Permitted Encumbrances   3.13(a) Plans   3.11(a)(ii) PTO   3.15(a) Purchase
Price   2.1 Purchase Price Allocation   6.8 Registration Statement   5.7(a)
Restricted Period   5.1(a) SEC Documents   4.6(a) Securities Act   4.5 Seller  
Preamble Set-off Amount   7.8 Set-off Notice   7.8 Share Consideration   2.1(c)
Shares   Preamble Tax Consideration   6.8 Territory   5.1(a)(i) Third Party
Claim   7.4(a) Valid Business Reason   5.7(c) Warrant Shares   2.1(d)

 

 9 

 

 

Article II
PURCHASE AND SALE

 

2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell, assign,
transfer, convey and deliver the Shares to Buyer free and clear of all
Encumbrances, and Buyer, in reliance on the representations, warranties and
covenants of Seller contained herein, shall purchase the Shares from Seller,
representing, in the aggregate, 100% of the issued and outstanding capital stock
of the Company, for an aggregate purchase price (the “Purchase Price”) equal to:

 

(a) $1,925,000 in cash (the “Cash Consideration”), minus the Indebtedness and
minus the Transaction Expenses (including any Accounts Payable and any payments
owed under the License or that have accrued on or prior to the date hereof,
inclusive of any royalty payment that may be due pursuant to Section 14.7 of the
License);

 

(b) the Additional Cash Compensation;

 

(c) 9,200,000 shares of the Buyer Common Stock (“Share Consideration”); and

 

(d) a Warrant to purchase up to 9,200,000 shares of Buyer Common Stock at an
exercise price of $1.25, subject to adjustment in accordance with the Warrant
(the “Warrant Shares.”)

 

2.2 Closing.

 

(a) The sale and purchase of the Shares shall take place concurrently with the
execution and delivery of this Agreement (the “Closing”) to be held at the
offices of Shumaker, Loop & Kendrick, LLP, 101 East Kennedy Boulevard, Suite
2800, Tampa FL 33602, or at such other place or at such other time or on such
other date as Seller and Buyer mutually may agree in writing. The day on which
the Closing actually takes place is referred to as the “Closing Date.”

 

(b) At or prior to the Closing, Seller shall deliver or cause to be delivered to
Buyer:

 

(i) an instrument of assignment duly endorsed by Seller transferring and
assigning the Shares to Buyer;

 

 10 

 

 

(ii) the authorization, approval, order, permit or consent of all Governmental
Authorities disclosed on Schedule 3.3(b) of the Disclosure Schedules, including
the consent from the NIH to the transactions contemplated by this Agreement
including the Company’s ownership change, in form and substance reasonably
acceptable to Buyer;

 

(iii) a general release of all claims, as further contemplated by Section 5.2,
executed by Seller, Erin Henderson, David Zarley, Gary Ascani and all
Consultants;

 

(iv) a list of all Persons owed Indebtedness and/or Transaction Expenses;

 

(v) a bad actor questionnaire, in form and substance reasonably acceptable to
Buyer, establishing that Seller is not subject to any Disqualification Event,
duly executed by Seller; and

 

(vi) a properly completed and duly executed IRS Form W-9 from Seller.

 

(c) At the Closing, Buyer shall deliver or cause to be delivered:

 

(i) to Seller, the Cash Consideration, minus the Indebtedness and Transaction
Expenses, by wire transfer of immediately available funds in United States
dollars to the account(s) designated in writing by Seller to Buyer;

 

(ii) to Seller, evidence of the issuance of the Share Consideration;

 

(iii) to Seller, Warrants to purchase up to 9,200,000 Warrant Shares, in the
aggregate;

 

(iv) on behalf of the Company, the amount payable to each counterparty or holder
of Indebtedness identified on Schedule 3.7(c) of the Disclosure Schedules; and

 

(v) on behalf of the Company, the amount payable to each Person who is owed
Transaction Expenses identified on Schedule 3.7(c).

 

2.3 Additional Cash Consideration. Subject to Section 7.8, if any of the
warrants to purchase Buyer Common Stock issued and outstanding as of the date
hereof and listed in Exhibit B that provide for an exercise price of $0.75 or
$0.90 per share are timely exercised, for cash, in accordance with the terms of
such warrants, Buyer shall pay to Seller twenty percent (20%) of the net cash
proceeds received by the Company from such exercises, promptly after the receipt
of the cash exercise price related thereto, and if any of the warrants to
purchase Buyer Common Stock issued and outstanding as of the date hereof and
listed in Exhibit B that provide for an exercise price of $1.00 per share are
timely exercised, for cash, in accordance with the terms of such warrants, Buyer
shall pay to Seller forty five percent (45%) of the net cash proceeds received
by the Company from such exercises, promptly after the receipt of the cash
exercise price related thereto (collectively, the “Additional Cash
Consideration”).

 

 11 

 

 

2.4 Withholding. Buyer shall be entitled to deduct and withhold (or cause to be
deducted and withheld) any amount from the Purchase Price otherwise payable to
Seller pursuant to this Agreement that are required to be withheld therefrom or
with respect thereto under the Code, Treasury Regulation or other applicable
Law. To the extent that amounts are so deducted or withheld, such amounts shall
be treated for all purposes of this Agreement as having been paid to Seller in
respect of which such deduction and withholding was made.

 

Article III
REPRESENTATIONS AND WARRANTIES Regarding THE SELLER and the company

 

Except as set forth in the corresponding sections or subsections of the
Disclosure Schedules attached hereto (collectively, the “Disclosure Schedules”)
(each of which shall qualify the specifically identified Sections or subsections
hereof to which such Disclosure Schedule relates and those other Sections and
subsections for which the relevance or applicability of such disclosure is
reasonably apparent on the face of such disclosure), Seller hereby represents
and warrants to Buyer as follows:

 

3.1 Organization and Qualification.

 

(a) The Company is (i) a corporation duly organized, validly existing and in
good standing under the Laws of Delaware and has full power and authority to
own, lease and operate its properties and assets and to carry on its business as
now conducted and as currently proposed to be conducted and (ii) duly qualified
or licensed as a foreign company to do business, and is in good standing, in
each jurisdiction where the character of the properties and assets occupied,
owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary, except for any such failures to be so
qualified or licensed and in good standing that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

(b) Seller has heretofore furnished to Buyer a complete and correct copy of the
articles of incorporation and bylaws, each as amended to date, of the Company.
Such articles of incorporation and bylaws are in full force and effect. The
Company is not in violation of any of the provisions of its articles of
incorporation or bylaws. The transfer books and minute books of the Company have
been made available for inspection by Buyer prior to the date hereof and are
true and complete.

 

3.2 Authority. Seller has full power and authority and, if Seller is a natural
Person, capacity, to execute and deliver this Agreement and each of the
Ancillary Agreements to which Seller is a party, to perform his, her or its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Seller of this Agreement and each of the Ancillary Agreements to which Seller is
a party and the consummation by Seller of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary corporate and
individual action. This Agreement has been, and upon their execution each of the
Ancillary Agreements to which Seller is a party will have been, duly executed
and delivered by Seller and, assuming due execution and delivery by each of the
other parties hereto and thereto, this Agreement constitutes, and upon their
execution each of the Ancillary Agreements to which Seller is be a party will
constitute, the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at
law).

 

 12 

 

 

3.3 No Conflict; Required Filings and Consents.

 

(a) The execution, delivery and performance by Seller of this Agreement and each
of the Ancillary Agreements to which a Seller will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:

 

(i) conflict with or violate the articles of incorporation, bylaws or equivalent
organizational documents of Seller (if applicable) or the Company;

 

(ii) conflict with or violate any Law applicable to Seller or the Company or by
which any property or asset of Seller or the Company is bound or affected; or

 

(iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, require any
consent of or notice to any Person pursuant to, give to others any right of
termination, amendment, modification, acceleration or cancellation of, allow the
imposition of any fees or penalties, require the offering or making of any
payment or redemption, give rise to any increased, guaranteed, accelerated or
additional rights or entitlements of any Person or otherwise adversely affect
any rights of Seller or the Company under, or result in the creation of any
Encumbrance on any property, asset or right of Seller or the Company pursuant
to, any note, bond, mortgage, indenture, agreement, lease, license, permit,
franchise, instrument, obligation or other Contract to which Seller or the
Company is a party or by which Seller or the Company or any of their respective
properties, assets or rights are bound or affected.

 

(b) Except as set forth on Schedule 3.3(b) of the Disclosure Schedules, neither
the Seller or the Company is required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by Seller
of this Agreement and each of the Ancillary Agreements to which Seller will be a
party or the consummation of the transactions contemplated hereby or thereby or
in order to prevent the termination of any right, privilege, license or
qualification of the Company.

 

(c) No “fair price,” “interested shareholder,” “business combination” or similar
provision of any state takeover Law is applicable to the transactions
contemplated by this Agreement or the Ancillary Agreements.

 

 13 

 

 

3.4 Shares. Seller has the sole right, authority and power to sell, assign and
transfer the Shares to Buyer. Upon Buyer’s payment of the portion of the
Purchase Price payable at the Closing, Buyer shall (i) acquire good, valid and
marketable title to such Shares, free and clear of any Encumbrance other than
Encumbrances created by Buyer, (ii) be the sole record and beneficial owner of
all outstanding capital stock of the Company and (iii) be the sole shareholder
of the Company.

 

3.5 Capitalization. The authorized capital stock of the Company consists of ten
million (10,000,000) shares of Common Stock, with a par value of $0.01 per
share, of which ten thousand (10,000) shares of Common Stock, constituting the
Shares, are issued and outstanding, and Seller collectively owns, beneficially
and of record, all of the Shares free and clear of any Encumbrance. Except for
such Shares, the Company has not issued or agreed to issue any: (a) capital
stock or other equity or ownership interest; (b) option, warrant or interest
convertible into or exchangeable or exercisable for the purchase of any capital
stock or other ownership interests; (c) stock appreciation right, phantom stock,
interest in the ownership or earnings of the Company or other equity equivalent
or equity-based award or right; or (d) bond, debenture or other Indebtedness
having the right to vote or convertible or exchangeable for securities having
the right to vote. Each outstanding Share is duly authorized, validly issued,
fully paid and nonassessable. All of the Shares have been offered, sold and
delivered by the Company in compliance with all applicable federal and state
securities laws. Except for rights granted to Buyer under this Agreement, there
are no outstanding obligations of Seller or the Company to issue, sell or
transfer or repurchase, redeem or otherwise acquire, or that with respect to the
Company and/or Seller, relate to the holding, voting or disposition of or that
restrict the transfer of, the issued or unissued capital stock or other equity
or ownership interests of the Company. No capital stock or other equity or
ownership interests of the Company have been issued in violation of any rights,
agreements, arrangements or commitments under any provision of applicable Law,
articles of incorporation or bylaws of the Company or any Contract to which the
Company is a party or by which the Company is bound. There are no voting trusts,
proxies, or other agreements or understandings with respect to the equity
securities of the Company. There are no agreements relating to the registration,
sale or transfer (including agreements relating to rights of first refusal,
first offer, preemptive rights, co-sale rights or “drag-along” rights) of any
capital stock in the Company.

 

3.6 Equity Interests. The Company does not own and has not owned, directly or
indirectly, any equity, partnership, membership or similar interest in, or any
interest convertible into, exercisable for the purchase of or exchangeable for
any such equity, partnership, membership or similar interest in any Person. The
Company is not under any current or prospective obligation to form or
participate in, provide funds to, make any loan, capital contribution or other
investment in or assume any liability or obligation of, any Person.

 

3.7 Financial Statements; No Undisclosed Liabilities.

 

(a) True and complete copies of the balance sheet of the Company as at March 31,
2020, and the related statements of income, cash flows and changes in
shareholders’ equity of the Company (collectively referred to as the “Financial
Statements”), are attached hereto as Schedule 3.7(a) of the Disclosure
Schedules. The Financial Statements (i) are correct and complete in all material
respects and have been prepared in accordance with the books and records of the
Company, (ii) have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto) and (iii) fairly present, in all material respects, the financial
position, results of operations and cash flows of the Company as at the
respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein and subject to normal and recurring year-end
adjustments that will not, individually or in the aggregate, be material.

 

 14 

 

 

(b) Except as and to the extent adequately accrued or reserved against in the
balance sheet of the Company as at March 31, 2020 (such balance sheet, together
with all related notes and schedules thereto, the “Balance Sheet”), the Company
does not have any liability or obligation of any nature, whether accrued,
absolute, contingent or otherwise, whether known or unknown and whether or not
required by GAAP to be reflected in a balance sheet of the Company or disclosed
in the notes thereto, except for liabilities and obligations, incurred in the
ordinary course of business consistent with past practice since the date of the
Balance Sheet, that are not, individually or in the aggregate, material to the
Company.

 

(c) As of the date hereof, the Company does not have any Indebtedness or
Transaction Expenses (including any Accounts Payable and any payments owed under
the License or that have accrued on or prior to the date hereof, inclusive of
any royalty payment that may be due pursuant to Section 14.7 of the License),
other than as set forth in Schedule 3.7(c).

 

(d) The books of account and financial records of the Company are true and
correct in all material respects and have been prepared and are maintained in
accordance with sound accounting practice. To the Company’s knowledge, the
Company maintains proper and adequate internal accounting controls, and, as of
the date of this Agreement, there are no significant deficiencies in the design
or operation of the Company’s internal controls over financial reporting which
could adversely affect in any material respect the Company’s ability to record,
process, summarize and report financial data or material weaknesses in internal
controls over financial reporting. There has been no fraud, whether or not
material, that involved management or other employees of the Company who have a
significant role in the Company’s internal control over financial reporting.

 

(e) The Company does not have any Accounts Receivable. Except as set forth on
Schedule 3.7(c) of the Disclosure Schedules, the Company does not have any
Accounts Payable to any Person.

 

3.8 Reserved

 

3.9 Absence of Certain Changes or Events. Since the date of the Balance Sheet:
(a) the Company has conducted its business in the ordinary course consistent
with past practice in all material respects; (b) there has not been any change,
event or development or prospective change, event or development that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect; and (c) the Company has not suffered any material loss,
damage, destruction or other casualty affecting any of its properties or assets,
whether or not covered by insurance.

 

3.10 Compliance with Law; Permits.

 

(a) The Company is and has been in compliance in all material respects with all
Laws applicable to it. None of the Company or any of its executive officers has
received, since the Company’s inception, nor is there any basis for, any notice,
order, complaint or other communication from any Governmental Authority or any
other Person that the Company is not in compliance in any material respect with
any Law applicable to it.

 

 15 

 

 

(b) Schedule 3.9 of the Disclosure Schedules sets forth a true and complete list
of all permits, licenses, franchises, approvals, certificates, consents,
waivers, concessions, exemptions, orders, registrations, notices or other
authorizations of any Governmental Authority necessary for the Company to own,
lease and operate its properties and to carry on its business in all material
respects as currently conducted (the “Permits”). The Company is and has been in
compliance in all material respects with all such Permits. No suspension,
cancellation, modification, revocation or nonrenewal of any Permit is pending
or, to the knowledge of the Company, threatened. The Company will continue to
have the use and benefit of all Permits following consummation of the
transactions contemplated hereby. No Permit is held in the name of any employee,
officer, director, equityholder, agent or otherwise on behalf of the Company.
The Permits are in full force and effect and constitute all Permits required to
permit the Company to operate or conduct its business or hold any interest in
its properties or assets.

 

3.11 Litigation. There is no Action pending or, to the knowledge of the Company,
threatened against the Company, or any material property or asset of the
Company, or any of the officers of the Company in regard to their actions as
such, nor is there any basis for any such Action. There is no Action pending or,
to the knowledge of the Company, threatened seeking to prevent, hinder, modify,
delay or challenge the transactions contemplated by this Agreement or the
Ancillary Agreements. There is no outstanding order, writ, judgment, injunction,
decree, determination or award of, or pending or, to the knowledge of the
Company, threatened investigation by, any Governmental Authority relating to any
Seller, the Company, any of their respective properties or assets, any of their
respective officers or directors, or the transactions contemplated by this
Agreement or the Ancillary Agreements. There is no Action by the Company
pending, or which the Company has commenced preparations to initiate, against
any other Person.

 

3.12 Employee Benefit Plans.

 

(a) The Company does not have and has never had or maintained any (i) employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) (whether or not subject to ERISA),
(ii) bonus, commission, stock option, stock purchase, restricted stock,
incentive, deferred compensation, retiree medical or life insurance,
supplemental retirement, 401(k), severance or other benefit plans, programs or
arrangements or (iii) employment, termination, change in control, severance or
other similar contracts or agreements or any other Contracts between the Company
and any current or former employee, officer or director of the Company,
including any Contracts relating in any way to a change in control or sale of
the Company or any material portion of its assets, including any Contracts
providing for any severance, golden parachute benefits, change in control
benefits, tax gross-ups, and/or equity acceleration or other waiver or
modification of equity vesting criteria (collectively, the “Plans”).

 

(b) The Company does not have any express or implied commitment (A) to create,
incur liability with respect to or cause to exist any other plan, program,
arrangement, agreement or contract that would fall within the definition of a
Plan at its inception, (B) to enter into any Contract to provide compensation or
benefits to any individual or (C) to modify, change or terminate any Plan, other
than with respect to a modification, change or termination required by ERISA or
the Internal Revenue Code of 1986, as amended (the “Code”).

 

 16 

 

 

(c) The Company and its Affiliates are not obligated to make any payments,
including under any Plan, that reasonably could be expected to be “excess
parachute payments” pursuant to Section 280G of the Code.

 

3.13 Labor and Employment Matters.

 

(a) The Company does not has and never had any employees and is not, and have
never been, a part to any employment agreement or any other agreement that (i)
restricts the Company’s right to terminate the employment of any Person or (ii)
obligates the Company to pay severance to any Person upon termination of such
Person’s employment. The Company is and since its inception has been in
compliance in all material respects with all applicable Laws, agreements,
contracts, policies, plans and programs respecting employment, including equal
opportunity, affirmative action, discrimination or harassment in employment,
terms and conditions of employment, termination of employment, wages, overtime
classification, hours, meals and rest breaks, disability rights and benefits,
vacation pay, sick pay, unemployment insurance, workers’ compensation,
occupational safety and health, employee whistle-blowing, background checks,
immigration, employee privacy, employment practices and classification of
employees, consultants and independent contractors. The Company has withheld and
paid to the appropriate Governmental Authority or is holding for payment not yet
due to such Governmental Authority all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties or other sums for failure to comply with any applicable Laws relating
to the employment of labor.

 

(b) Schedule 3.12(b) of the Disclosure Schedules sets forth a true and complete
list of all present and former independent contractors, consultants, interns and
service providers (the “Consultants”) of the Company, and includes each
Consultant’s name, engaging entity, date of commencement, scope of engagement,
prior notice entitlement and rate of all regular compensation, benefits, bonus
or any other compensation payable. Except as set forth on Schedule 3.12(b) of
the Disclosure Schedules, all Consultants of the Company can be terminated on
notice of 30 days or less to the Consultant. All former and current Consultants
of the Company signed consultancy agreements, which contain provisions which
state that no employer-employee relations exist between the Consultant and the
Company, copies of which Seller has delivered to Buyer. All former and current
Consultants (including any interns) of the Company were and are rightly
classified as independent contractors and would not reasonably be expected to be
reclassified by any Governmental Authority as employees of the Company, for any
purpose whatsoever. According to the consultancy agreements with the Company, no
Consultant is entitled to any rights under the applicable labor Laws. All
current and former Consultants have received all their rights to which they are
and were entitled to according to any applicable Law or Contract with the
Company. The Company does not engage any personnel through manpower agencies or
any employee or Consultant, whose employment or engagement requires special
licenses or permits.

 

(c) The Company has no unsatisfied obligations of any nature to any of its
former employees or Consultants, and their termination was in compliance with
all material applicable Laws and Contracts.

 

 17 

 

 

(d) All past and present Consultants of the Company have executed the Company’s
restrictive covenants agreement substantially in the standard form of the
Company as in effect from time to time and made available to Buyer. No current
or former Consultant of the Company is or was engaged by the Company without a
written contract or failed to execute an agreement concerning Intellectual
Property Rights (including inventions), confidentiality and non-competition.

 

(e) There has not been, and the Company does not anticipate or have any reason
to believe that there will be, any adverse change in relations with Consultants
as a result of the announcement of the transactions contemplated by this
Agreement. To the knowledge of the Company, no current Consultant or officer of
the Company intends, or is expected, to terminate his or her relationship with
the Company following the consummation of the transactions contemplated hereby.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will, either alone or in conjunction
with any other event, (A) result in any material payment or benefit becoming due
or payable, or required to be provided, to any Consultant, (B) increase the
amount or value of any benefit or compensation otherwise payable or required to
be provided to any such individual, or (C) result in the acceleration of the
time of payment, vesting, exercisability or funding of any such benefit or
compensation.

 

(f) All Consultants of the Company are legally entitled to work in the United
States and, to the knowledge of the Company, all Persons engaged by the Company
since its inception were at the time of their engagement, legally entitled to
work in the United States.

 

(g) To the knowledge of the Company, no former or current Consultant of the
Company is bound by any contract (other than with the Company) that restricts or
limits the scope or type of work in which such Consultant may be engaged or
requires such Person to transfer, assign or disclose information concerning such
Consultant’s work to any Person other than the Company.

 

3.14 Assets.

 

(a) The Company has good and valid title to or a valid leasehold interest in all
of its assets, including all of the assets reflected on the Balance Sheet or
acquired in the ordinary course of business since the date of the Balance Sheet,
except those sold or otherwise disposed of for fair value since the date of the
Balance Sheet in the ordinary course of business consistent with past practice.
None of the assets owned or leased by the Company is subject to any Encumbrance,
other than (i) liens for Taxes not yet due and payable and for which adequate
reserves have been established in accordance with GAAP and (ii) mechanics’,
workmen’s, repairmen’s, warehousemen’s and carriers’ liens arising in the
ordinary course of business of the Company consistent with past practice
(collectively, “Permitted Encumbrances”).

 

(b) All tangible assets owned or leased by the Company have been maintained in
all material respects in accordance with generally accepted industry practice,
are in all material respects in good operating condition and repair, ordinary
wear and tear excepted, and are adequate for the uses to which they are being
put.

 

 18 

 

 

3.15 Real Property.

 

(a) The Company does not own any real property, nor has the Company ever owned
any real property. Schedule 3.14(a) of the Disclosure Schedules sets forth a
true and complete list of all Leased Real Property. The Company has good and
marketable leasehold title to all Leased Real Property, in each case, free and
clear of all Encumbrances except Permitted Encumbrances. No parcel of Leased
Real Property is subject to any governmental decree or order to be sold or is
being condemned, expropriated, re-zoned or otherwise taken by any public
authority with or without payment of compensation therefore, nor, to the
knowledge of the Company, has any such condemnation, expropriation or taking
been proposed. All leases of Leased Real Property and all amendments and
modifications thereto are in full force and effect, and there exists no default
under any such lease by the Company or any other party thereto, nor any event
which, with notice or lapse of time or both, would constitute a default
thereunder by the Company or any other party thereto. All leases of Leased Real
Property shall remain valid and binding in accordance with their terms following
the Closing.

 

(b) There are no contractual or legal restrictions that preclude or restrict the
ability to use any Leased Real Property by the Company or for the current or
contemplated use of such real property. There are no material latent defects or
material adverse physical conditions affecting the Leased Real Property. All
plants, warehouses, distribution centers, structures and other buildings on the
Leased Real Property are adequately maintained and are in good operating
condition and repair for the requirements of the business of the Company as
currently conducted.

 

3.16 Intellectual Property.

 

(a) Schedule 3.15(a) of the Disclosure Schedules lists all Registered
Intellectual Property Rights owned by, or filed in the name of, the Company (the
“Company Registered Intellectual Property Rights”), the applicable owner of the
Company Registered Intellectual Property Rights, and any material proceedings or
actions before any court, tribunal (including the United States Patent and
Trademark Office (the “PTO”) or equivalent authority anywhere in the world)
related to any of the Company Registered Intellectual Property Rights or Company
Intellectual Property.

 

(b) Each item of Company Registered Intellectual Property Rights is valid and
subsisting, and all necessary registration, maintenance and renewal fees in
connection with such Company Registered Intellectual Property Rights have been
paid and all necessary documents and certificates in connection with such
Company Registered Intellectual Property Rights have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of maintaining
such Registered Intellectual Property Rights. There are no actions that must be
taken by the Company within 100 days following the date of this Agreement,
including the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates for the purposes of
maintaining, perfecting or preserving or renewing any Registered Intellectual
Property Rights. In each case in which the Company has acquired any Registered
Intellectual Property Rights from any Person, the Company has obtained a valid
and enforceable assignment sufficient to irrevocably transfer all rights in
Registered Intellectual Property Rights (including the right to seek past and
future damages with respect thereto) to the Company, and, to the maximum extent
provided for by, and in accordance with, applicable Laws, the Company has
recorded each such assignment with the relevant governmental authorities,
including the PTO, the U.S. Copyright Office, or their respective equivalents in
any relevant foreign jurisdiction, as the case may be.

 

 19 

 

 

(c) Schedule 3.15(c) of the Disclosure Schedules lists all material unregistered
trademarks and service marks owned by the Company (the “Company Unregistered
Intellectual Property Rights”).

 

(d) All Company Intellectual Property is fully transferable and licensable by
the Company, and following the Closing will be fully transferable and licensable
by the Company, without restriction and without payment of any kind to any third
party.

 

(e) Each item of Company Intellectual Property, including all Company Registered
Intellectual Property Rights and Company Unregistered Intellectual Property
Rights, and all Technology and Intellectual Property Rights licensed to the
Company, is free and clear of any Encumbrances. The Company is the exclusive
owner or exclusive licensee of all Company Intellectual Property.

 

(f) To the extent that any Technology or Intellectual Property Rights have been
developed or created independently or jointly by any Person other than the
Company, including by any consultant or service providers for or on behalf of
the Company or for which the Company has, directly or indirectly, provided
consideration for such development or creation, the Company has a written
non-disclosure and intellectual property assignment agreement with such Person
with respect thereto, and the Company thereby has obtained ownership of, and is
the exclusive owner of, all such Technology and associated Intellectual Property
Rights by operation of law or by valid assignment, and has required the waiver
of all non-assignable rights (including moral rights) and of all claims and
demands that may be associated with such Intellectual Property Rights.

 

(g) The Company has not (i) transferred ownership of, or granted any exclusive
license of or exclusive right to use, or authorized the retention of any
exclusive rights to use or joint ownership of, any Technology or Intellectual
Property Rights that are or were Company Intellectual Property, to any other
Person or (ii) permitted the Company’s rights in any Company Intellectual
Property to enter into the public domain.

 

(h) Except for the Technology licensed to the Company pursuant to the in-bound
licenses listed in Schedule 3.15(t) of the Disclosure Schedules and
off-the-shelf computer software that is generally and commercially available,
all Technology used in or necessary to the conduct of the business of the
Company as presently conducted or currently contemplated to be conducted by the
Company was written and created solely by either (i) employees of the Company
acting within the scope of their employment who have validly and irrevocably
assigned all of their rights, including all Intellectual Property Rights
therein, to the Company and waived their right to sue for any moral rights that
they may have in any Company Intellectual Property or (ii) by third parties who
have validly and irrevocably assigned all of their rights, including all
Intellectual Property Rights therein, to the Company, and no third party owns or
has any rights to any of the Company Intellectual Property and waived any and
all claims that they may have in connection with any non-assignable Intellectual
Property Rights, including any moral rights.

 

 20 

 

 

(i) The Company will own or possess sufficient rights to all Technology and
Intellectual Property Rights immediately following the Closing Date that are
used in or necessary to the operation of the business of the Company as it
currently is conducted or planned by the Company to be conducted and without
infringing on the Intellectual Property Rights of any Person.

 

(j) None of the contracts, licenses and agreements pursuant to which the Company
licenses any Technology or Intellectual Property Rights will terminate, or may
be terminated by a third party, solely by the passage of time or at the election
of a third party within 120 days after the Closing Date.

 

(k) No third party that has licensed Technology or Intellectual Property Rights
to the Company has ownership rights or license rights to improvements or
derivative works made by the Company in such Technology or Intellectual Property
Rights that have been licensed to the Company.

 

(l) There are no contracts, licenses or agreements between the Company and any
other Person with respect to Company Intellectual Property or other Technology
or Intellectual Property Rights used in and/or necessary to the conduct of the
business as it is currently conducted or planned by the Company to be conducted
under which there is any dispute regarding the scope of such agreement, or
performance under such agreement including with respect to any payments to be
made or received by the Company thereunder.

 

(m) The operation of the business of the Company as it has been conducted, is
currently conducted and is currently contemplated by the Company to be conducted
has not infringed or misappropriated, does not infringe or misappropriate, and
will not infringe or misappropriate when conducted by the Company following the
Closing in the manner currently planned to be conducted, any Intellectual
Property Rights of any Person, violate any right of any Person (including any
right to privacy or publicity), or constitute unfair competition or trade
practices under the Laws of any jurisdiction. The Company has not received
notice from any Person claiming that such operation, or any act or Technology of
the Company, infringes or misappropriates any Intellectual Property Rights of
any Person or constitutes unfair competition or trade practices under the Laws
of any jurisdiction (nor does the Company have knowledge of any basis therefor).

 

(n) Neither this Agreement nor the transactions contemplated by this Agreement,
including the assignment to Company by operation of law or otherwise of any
contracts or agreements to which the Company is a party, will result in: (i) the
Company granting to any third party any right to or with respect to any
Intellectual Property Rights owned by, or licensed to the Company, (ii) the
Company, being bound by or subject to, any exclusivity obligations, non-compete
or other restriction on the operation or scope of its business, or (iii) the
Company being obligated to pay any royalties or other material amounts to any
third party in excess of those payable by any of them, respectively, in the
absence of this Agreement or the transactions contemplated hereby.

 

(o) To the knowledge of the Company, no Person is infringing or misappropriating
or, since the Company’s inception, has infringed or misappropriated, any Company
Intellectual Property.

 

 21 

 

 

(p) The Company has taken all reasonable steps that are required or necessary to
protect the Company’s rights in confidential information and trade secrets of
the Company or provided by any other Person to the Company. Without limiting the
foregoing, the Company has, and enforces, a policy requiring each current and
former employee, consultant, intern, service provider and contractor to execute
proprietary information, confidentiality and assignment agreements substantially
in the Company’s standard forms, and all current and former employees,
consultants, interns, service providers and contractors of the Company have
executed such an agreement in substantially the Company’s standard form.

 

(q) No Company Intellectual Property is subject to any proceeding or outstanding
decree, order, judgment or settlement agreement or stipulation that restricts in
any manner the use, transfer or licensing thereof by the Company or may affect
the validity, use or enforceability of such Company Intellectual Property.

 

(r) No (i) publication of the Company, (ii) material published or distributed by
the Company, or (iii) conduct or statement of the Company constitutes obscene
material, a defamatory statement or material, false advertising or otherwise
violates any Law.

 

(s) Neither the Company nor any Person acting on the Company’s behalf has
disclosed, delivered or licensed to any Person, agreed to disclose, deliver or
license to any Person, or permitted the disclosure or delivery to any escrow
agent or other Person of any source code (or any proprietary or confidential
information or algorithms related to the source code) owned by the Company or
used in its business (“Company Source Code”). No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time
or both) will, or would reasonably be expected to, result in the disclosure or
delivery by or on behalf of the Company of any Company Source Code.

 

(t) The Company’s use and distribution of each component of Open Source
(including incorporated Open Source) complies with all provisions of all
applicable Open Source license agreements, including all notice and attribution
requirements, and in no case does such use or distribution give rise under such
license agreement to any rights in any third parties under any Company
Intellectual Property or obligations for the Company with respect to any Company
Intellectual Property, including any obligation to disclose or distribute any
such Technology in source code form, to license any such Technology for the
purpose of making derivative works, or to distribute any such Technology without
charge.

 

3.17 Taxes.

 

(a) The Company has duly and timely filed all Tax Returns required to be filed
by or with respect to it under applicable Laws, and all such Tax Returns are
true, complete and correct in all material respects and have been prepared in
compliance with all applicable Laws. Seller has made available to Buyer correct
and complete copies of all Tax Returns for all Tax periods with respect to which
the statute of limitations has not expired.

 

(b) The Company has timely paid all Taxes, including all installments on account
of Taxes for the current year, due and owing by it (whether or not such Taxes
are related to, shown on or required to be shown on any Tax Return), and has
timely withheld or deducted and paid over to the appropriate Governmental
Authority all Taxes that it is required to withhold or deduct from amounts paid
or owing or deemed paid or owing or benefits given to any employee,
equityholder, creditor or other third party.

 

 22 

 

 

(c) No Tax audits or assessments or administrative or judicial proceedings are
pending or are threatened in writing with respect to the Company, and there are
no matters under discussion, audit or appeal with any Governmental Authority
with respect to Taxes of the Company.

 

(d) There are no liens, other than Permitted Encumbrances, on any of the assets
of the Company that arose in connection with any failure (or alleged failure) to
pay any Tax.

 

(e) No claim has ever been made by a Governmental Authority in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to taxation by that jurisdiction, which claim has not been resolved. To
the knowledge of the Company and Seller, the Company is not and has not been a
resident for Tax purposes in any jurisdiction other than Florida, and is not and
has not had, any branch, agency, permanent establishment or other taxable
presence in any such jurisdiction.

 

(f) The Company (i) has not been a member of an affiliated group, (ii) does not
have any liability for the Taxes of any Person other than itself under Section
1.1502-6 of the Treasury Regulations (or any similar provision of U.S. state or
local or non-U.S. Law), as a transferee or successor, by contract or otherwise,
(iii) is not party to or bound by and does not have any obligations under any
Tax allocation, Tax sharing, Tax indemnification, Tax receivable or other
similar contract (other than any such contract entered into in the ordinary
course and the principal purpose of which is not the allocation or sharing of
Taxes), and no charge to Tax will arise to the Company as a result of the
Company ceasing to be a member of any affiliated group in connection with this
Agreement, and (iv) is not party to any contract or arrangement to pay,
indemnify or make any payment with respect to any Tax liabilities of any
equityholder, member, manager, director, officer or other employee or contractor
of the Company.

 

(g) The Pre-Closing Taxes of the Company (i) did not, as of the date of the
Balance Sheet, exceed the accrued liability for Taxes (other than any accrued
liability for deferred Taxes established solely to reflect timing differences
between income for financial statement purposes and income for Tax purposes) set
forth on the face of the Balance Sheet (rather than in any notes thereto) and
(ii) will not exceed that accrued liability as adjusted for operations and
transactions (other than the transactions contemplated by this Agreement)
through the Closing Date in accordance with the past custom and practice of the
Company in filing its Tax Returns.

 

(h) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date, including as a result of any (i)
change in method of accounting for a taxable period ending on or prior to the
Closing Date, (ii) “closing agreement” as described in Code section 7121 (or any
corresponding or similar provision of state, local or non-U.S. income Tax Law)
executed on or prior to the Closing Date, (iii) intercompany transactions or any
excess loss account described in Treasury Regulations under Code section 1502
(or any corresponding or similar provision of state, local or non-U.S. income
Tax Law), (iv) installment sale or open transaction disposition made on or prior
to the Closing Date or (v) prepaid amount received on or prior to the Closing
Date.

 

 23 

 

 

(i) At all times since formation until the date hereof, the Company was a
validly electing C corporation for U.S. federal income tax purposes.

 

(j) The Company has duly and timely collected all amounts on account of any
sales, use, or transfer taxes, including goods and services, harmonized sales
and state, provincial or territorial sales taxes, required by applicable Laws to
be collected by it and has duly and timely remitted to the appropriate
Governmental Authority any such amounts required by Law to be remitted by it.

 

3.18 Environmental Matters. The Company (i) has complied in all material
respects with all Environmental Laws; (ii) has not received any written notice
of any alleged claim, complaint, violation of, or liability under any
Environmental Law (including any claim or complaint from any employee alleging
exposure to Hazardous Materials); (iii) has not disposed of, emitted,
discharged, handled, stored, transported, used or released any Hazardous
Materials, arranged for the disposal, discharge, storage or release of any
Hazardous Materials; (iv) has not entered into any agreement that may require it
to guarantee, reimburse, pledge, defend, hold harmless or indemnify any other
party with respect to liabilities arising out of Environmental Laws or the
Hazardous Materials related activities of the Company; and (v) has delivered to
Buyer or made available for inspection by Buyer and its agents, representatives
and employees all records in the possession or control of the Company concerning
the Hazardous Materials activities of the Company and all environmental audits
and environmental assessments of any facility owned, leased or used at any time
by the Company conducted at the request of, or otherwise in the possession or
control of the Company. There are no Hazardous Materials in, on, or under any
properties owned, leased or used at any time by the Company which could give
rise to any material liability or corrective or remedial obligation of the
Company under any Environmental Laws.

 

3.19 Material Contracts. The Company is not a party to or bound by any Contract
other than those set forth in Schedule 3.18 (such Contracts as are required to
be set forth in Schedule 3.18 of the Disclosure Schedules being “Material
Contracts”). Each Material Contract is a legal, valid, binding and enforceable
agreement and is in full force and effect and will continue to be in full force
and effect on identical terms immediately following the Closing Date. None of
the Company or, to the knowledge of the Company, any other party is in breach or
violation of, or (with or without notice or lapse of time or both) default
under, any Material Contract, nor has the Company received any claim of any such
breach, violation or default. Seller has delivered or made available to Buyer
true and complete copies of all Material Contracts, including any amendments
thereto.

 

 24 

 

 

3.20 Affiliate Interests and Transactions.

 

(a) No Related Party of a Seller or the Company: (i) owns or, since the
Company’s inception, has owned, directly or indirectly, any equity or other
financial or voting interest in any competitor, supplier, licensor, lessor,
distributor, independent contractor or customer of the Company or its business;
(ii) owns or, since the Company’s inception, has owned, directly or indirectly,
or has or has had any interest in any property (real or personal, tangible or
intangible) that the Company uses or has used in or pertaining to the business
of the Company; (iii) has or, since the Company’s inception, has had any
business dealings or a financial interest in any transaction with the Company or
involving any assets or property of the Company, other than business dealings or
transactions conducted in the ordinary course of business at prevailing market
prices and on prevailing market terms; or (iv) is or, since the Company’s
inception, has been employed by the Company.

 

(b) Except for this Agreement and certain of the Ancillary Agreements, there are
no Contracts by and between the Company, on the one hand, and any Related Party
of a Seller or the Company, on the other hand, pursuant to which such Related
Party provides or receives any information, assets, properties, support or other
services to or from the Company (including Contracts relating to billing,
financial, tax, accounting, data processing, human resources, administration,
legal services, information technology and other corporate overhead matters).
Immediately subsequent to the Closing, the Company will own or have a valid
lease or license to all assets, properties and rights currently used in the
conduct or operation of its business.

 

(c) Except as set forth on Schedule 3.19(c) of the Disclosure Schedules, there
are no outstanding notes payable to, accounts receivable from or advances by the
Company to, and the Company is not otherwise a debtor or creditor of, and does
not have any liability or other obligation of any nature to, any Related Party
of a Seller or the Company. Since the date of the Balance Sheet, the Company has
not incurred any obligation or liability to, or entered into or agreed to enter
into any transaction with or for the benefit of, any Related Party of a Seller
or the Company, other than the transactions contemplated by this Agreement and
the Ancillary Agreements.

 

3.21 Insurance. Schedule 3.20 of the Disclosure Schedules sets forth a true and
complete list of all casualty, directors and officers liability, general
liability, product liability and all other types of insurance policies
maintained with respect to the Company, together with the carriers and liability
limits for each such policy. All such policies are in full force and effect and
no application therefor included a material misstatement or omission. All
premiums with respect thereto have been paid to the extent due. No Seller has
received notice of, nor to the knowledge of the Company is there threatened, any
cancellation, termination, reduction of coverage or material premium increases
with respect to any such policy. No claim currently is pending under any such
policy. All material insurable risks in respect of the business and assets of
the Company are covered by such insurance policies and the types and amounts of
coverage provided therein are usual and customary in the context of the business
and operations in which the Company is engaged. The activities and operations of
the Company have been conducted in a manner so as to conform in all material
respects to all applicable provisions of such insurance policies. The
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements will not cause a cancellation or reduction in the coverage
of such policies.

 

3.22 Bank Accounts, Letters of Credit and Powers of Attorney. Schedule 3.21 of
the Disclosure Schedules lists (a) all bank accounts, lock boxes and safe
deposit boxes relating to the business and operations of the Company (including
the name of the bank or other institution where such account or box is located
and the name of each authorized signatory thereto), (b) all outstanding letters
of credit issued by financial institutions for the account of the Company
(setting forth, in each case, the financial institution issuing such letter of
credit, the maximum amount available under such letter of credit, the terms
(including the expiration date) of such letter of credit and the party or
parties in whose favor such letter of credit was issued), and (c) the name and
address of each Person who has a power of attorney to act on behalf of the
Company. The Company has heretofore delivered to Buyer true, correct and
complete copies of each letter of credit and each power of attorney described in
Schedule 3.21 of the Disclosure Schedules.

 

 25 

 

 

3.23 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
any Seller or the Company.

 

3.24 Investment Representations.

 

(a) The Share Consideration, Warrants and, upon exercise of the Warrants, the
Warrant Shares, are being obtained by Seller for its own account for investment
purposes, and not with a view to any distribution thereof in violation of any
applicable securities Laws (this representation and warranty not limiting
Seller’s right to sell any securities pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state securities laws).
Seller is fully capable of understanding and evaluating the risks associated
with the ownership of the Share Consideration, Warrants. Seller understands and
acknowledges that the securities comprising the Share Consideration, Warrants
and Warrants Shares to be received hereunder are “restricted securities” under
the United States federal securities Laws inasmuch as they are being acquired
from Company in a transaction not involving a public offering and that, under
such Laws and applicable regulations, such securities may be resold without
registration under the applicable United States securities Laws only in certain
limited circumstances.

 

(b) Neither Seller nor the Company own any shares of the Buyer Common Stock
immediately prior to the Closing.

 

(c) At the time Seller began to negotiate this Agreement it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants, it will
be, an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) under the Securities Act.

 

(d) Seller, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Share Consideration, Warrants and Warrant Shares, and has so evaluated
the merits and risks of such investment. Seller is able to bear the economic
risk of an investment in the Share Consideration, Warrants and Warrant Shares
and, at the present time, is able to afford a complete loss of such investment.

 

(e) Seller acknowledges that it has had the opportunity to review the this
Agreement and the Ancillary Agreements (including all exhibits and schedules
thereto) and the SEC Documents and has been afforded, (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of Buyer concerning the terms and conditions of the offering of
the Share Consideration, Warrants and Warrant Shares and the merits and risks of
investing in the Share Consideration, Warrants and Warrant Shares; (ii) access
to information about Buyer and its financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that Buyer possesses or can acquire without unreasonable effort or
expense that is necessary to make an informed investment decision with respect
to the investment. Seller acknowledges and agrees that neither Buyer nor any
Affiliate of Buyer has provided Seller with any information or advice with
respect to the Share Consideration, Warrants and Warrant Shares nor is such
information or advice necessary or desired. Neither Buyer nor any of its
Affiliates has made or makes any representation as to Buyer or the quality of
the securities constituting the Share Consideration, Warrants and Warrant
Shares.

 

 26 

 

 

(f) Other than consummating the transactions contemplated hereunder, Seller has
not, nor has any Person acting on behalf of or pursuant to any understanding
with Seller, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of Buyer during the period commencing as of the
time that Seller first received a term sheet (written or oral) from Buyer or any
other Person representing Buyer setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Other than to other Persons party to this Agreement or to
Seller’s representatives, including its officers, directors, partners, legal and
other advisors, employees, agents and Affiliates, Seller has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

(g) Seller is not purchasing the Share Consideration, Warrants or Warrant Shares
as a result of any advertisement, article, notice or other communication
regarding such securities or Buyer published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to the knowledge of Seller, any other general solicitation or general
advertisement.

 

(h) Seller acknowledges and agrees that neither Buyer nor its Affiliates or
their respective Representatives have made and is not making any representations
or warranties whatsoever regarding the subject matter of this Agreement or its
business or the Share Consideration, Warrants or Warrants Shares, express or
implied, except those specifically contained in Article IV below, and Seller
hereby represents and warrants to Buyer that Seller is not relying and has not
relied on any representations or warranties whatsoever regarding the subject
matter of this Agreement or its business or the Share Consideration, Warrants or
Warrants Shares, express or implied, except those specifically contained in
Article IV below. Seller further understands and acknowledges that Buyer is in
possession of information about Buyer and its securities (which may include
material non-public information) that may or may not be material or superior to
information available to Seller, and Seller has specifically requested that it
not be provided with any such information. Seller acknowledges that it is
entering this Agreement and, if it exercises any Warrants, it is doing so
without any reliance on Buyer. Seller and Buyer understand and acknowledge that
neither party would enter into this Agreement in the absence of the
representations and warranties set forth in this paragraph, and that these
representations and warranties are a fundamental inducement to the parties in
entering into this Agreement. Seller hereby waives any claim, or potential
claim, it has or may have against Buyer relating to Buyer’s possession of
material non-public information. Seller has independently participated in the
negotiation of this Agreement and has been represented by separate counsel. In
connection with Seller’s entry into this Agreement, neither Buyer nor its
counsel is advising Seller on any aspects of law, including compliance with
Sections 13 and 16 under the Exchange Act or Section 5 of the Securities Act and
the exemptions thereunder.

 

(i) Neither the Company nor Seller is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”).

 

 27 

 

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

4.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Florida and has full corporate
power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted.

 

4.2 Authority. Buyer has full corporate power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to which it will be
a party, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Buyer of this Agreement and each of the Ancillary Agreements to
which it will be a party and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action. This Agreement has been, and upon their execution
each of the Ancillary Agreements to which Buyer will be a party will have been,
duly executed and delivered by Buyer and, assuming due execution and delivery by
each of the other parties hereto and thereto, this Agreement constitutes, and
upon their execution each of the Ancillary Agreements to which Buyer will be a
party will constitute, the legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

4.3 No Conflict; Required Filings and Consents.

 

(a) The execution, delivery and performance by Buyer of this Agreement and each
of the Ancillary Agreements to which Buyer will be a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not:

 

(i) conflict with or violate the certificate of incorporation or bylaws of
Buyer;

 

(ii) conflict with or violate any Law applicable to Buyer; or

 

(iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under or require any
consent of any Person pursuant to, any note, bond, mortgage, indenture,
agreement, lease, license, permit, franchise, instrument, obligation or other
Contract to which Buyer is a party;

 

except for any such conflicts, violations, breaches, defaults or other
occurrences that, individually or in the aggregate, are not expected to have a
Material Adverse Effect on Buyer.

 

 28 

 

 

(b) Other than with regard to obtaining Shareholder Approval and the filing of
Registration Statement as contemplated by this Agreement, Buyer is not required
to file, seek or obtain any notice, authorization, approval, order, permit or
consent of or with any Governmental Authority in connection with the execution,
delivery and performance by Buyer of this Agreement and each of the Ancillary
Agreements to which it will be party or the consummation of the transactions
contemplated hereby or thereby, except for such filings as may be required by
any applicable federal or state securities or “blue sky” Laws.

 

4.4 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Buyer.

 

4.5 Investment Intent. Buyer is acquiring the Shares for its own account for
investment purposes only and not with a view to any public distribution thereof
or with any intention of selling, distributing or otherwise disposing of the
Shares in a manner that would violate the registration requirements of the
Securities Act. Buyer acknowledges that the Shares are not registered under the
Securities Act or any state securities laws, and that the Shares may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable.

 

4.6 SEC Filings.

 

(a) All reports, schedules, forms, registration statements and other documents
required to be filed by Buyer with the SEC pursuant to the Exchange Act since
January 1, 2019, as amended prior to the date of this Agreement (together with
any documents furnished during such period by Buyer to the SEC on a voluntary
basis on Current Reports on Form 8-K and any reports, schedules, forms and other
documents filed with the SEC pursuant to the Exchange Act subsequent to the date
hereof, collectively, the “SEC Documents”), have been filed and complied in all
material respects with, to the extent in effect at the time of filing, the
requirements of the Exchange Act applicable to such SEC Documents. The SEC
Documents, when read together, do not contain and will not contain, any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of the date of
this Agreement, there are no outstanding or unresolved comments received from
the SEC or its staff with respect to the SEC Documents.

 

(b) The financial statements of Buyer included or incorporated by reference in
the SEC Documents comply, as of their respective dates and, if amended, as of
the date of the last such amendment, in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present, in all material respects, the consolidated
financial position of Buyer and its Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end audit adjustments, the absence of notes and other adjustments described
therein).

 

 29 

 

 

(c) Buyer does not have pending before the SEC any request for confidential
treatment of information.

 

(d) Buyer has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Buyer Common Stock
under the Exchange Act nor has Buyer received any notification that the SEC is
contemplating terminating such registration.

 

(e) As of the date hereof, Buyer is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with all listing and maintenance requirements for any trading market on
which the Buyer Common Stock is listed or quoted (including the NYSE American).

 

4.7 Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to Buyer’s knowledge, threatened against or
by Buyer or any Affiliate of Buyer that would materially impair the ability of
Buyer to consummate the transactions contemplated by this Agreement.

 

4.8 Issuance of Share Consideration. The Share Consideration is, and upon
exercise of the Warrant Shares when issued in accordance with the terms of the
Warrants and this Agreement, the Warrant Shares will be, duly authorized and
validly issued, fully paid, nonassessable and owned of record and beneficially
by Seller. At the Closing, with regard to the Share Consideration, and upon
exercise of the Warrants and the payment of the exercise price set forth
therein, with regard to the Warrants Shares, Seller shall acquire good, valid
and marketable title to the Share Consideration and Warrant Shares, as
applicable, free and clear of any Encumbrance other than Encumbrances created by
Seller or Seller. Subject to Seller’s representations and warranties contained
herein, the Share Consideration, the Warrants and the Warrant Shares will be
issued in compliance with all applicable federal and state securities Laws,
other than Laws imposed on Seller. Subject to restrictions provided under
applicable Law and as created by or imposed by Seller, Seller will receive the
Share Consideration and Warrants free of any adverse claim, assuming Seller do
not have notice of any adverse claim to the Share Consideration or Warrants. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Buyer Common Stock issuable pursuant to this Agreement and the
Warrants.

 

4.9 Material Changes; Undisclosed Events, Liabilities or Developments. Other
than as set forth in the SEC Documents filed by the Company with the SEC, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) Buyer has
not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in Buyer’s financial statements pursuant to GAAP or disclosed in filings made
with the SEC, (iii) Buyer has not altered its method of accounting and (iv)
Buyer has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock. The Company does not have
pending before the SEC any request for confidential treatment of information.

 

 30 

 

 

4.10 Sarbanes-Oxley; Internal Accounting Controls. Buyer and the Subsidiaries
are in compliance with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the SEC thereunder that are effective as of
the date hereof and as of the Closing Date. Buyer and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Buyer and the Subsidiaries have established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for Buyer
and the Subsidiaries and designed such disclosure controls and procedures to
ensure that information required to be disclosed by Buyer in the reports it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms.
Buyer’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of Buyer and the Subsidiaries as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”) . Buyer presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of Buyer and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of Buyer and its Subsidiaries.

 

4.11 Investment Company. Buyer is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Buyer shall conduct its business in a manner so
that it will not become an “investment company” subject to registration under
the Investment Company Act of 1940, as amended.

 

4.12 Listing and Maintenance Requirements. The Buyer Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and Buyer has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Buyer Common Stock under the Exchange Act
nor has Buyer received any notification that the SEC is contemplating
terminating such registration. Buyer has not, in the 12 months preceding the
date hereof, received notice from any Trading Market on which the Buyer Common
Stock is or has been listed or quoted to the effect that Buyer is not in
compliance with the listing or maintenance requirements of such Trading Market.
Buyer is. The Common Stock is currently eligible for electronic transfer through
the Depository Trust Company or another established clearing corporation and
Buyer is current in payment of the fees to the Depository Trust Company (or such
other established clearing corporation) in connection with such electronic
transfer.

 

 31 

 

 

Article V
COVENANTS

 

5.1 Non-Competition; Non-Solicitation.

 

(a) For a period of five years following the Closing (the “Restricted Period”),
Seller shall not, and he shall cause his Affiliates not to, directly or
indirectly through any Person or contractual arrangement:

 

(i) (A) serve as a partner, principal, licensor, licensee, employee, consultant,
officer, director, manager, agent, representative, advisor, promoter, associate,
or investor for, (B) directly or indirectly, own, purchase, organize, or take
preparatory steps for the organization of, or (C) build, design, finance,
acquire, lease, operate, manage, control, invest in, work or consult for or
otherwise join, participate in or affiliate himself/herself with, any business
whose business, products or operations are in any respect competitive with any
Competitive Business; provided, that the foregoing covenant shall cover Seller’s
activities in every part of the Territory and “Territory” shall mean (x) all
counties in the State of Florida; (y) all states, districts, and territories of
the United States of America; and (z) all other countries of the world;

 

(ii) solicit, recruit or hire any person who at any time on or after the date of
this Agreement is a Company Group Employee (as hereinafter defined); provided,
that the foregoing shall not prohibit (A) a general solicitation to the public
of general advertising or similar methods of solicitation by search firms not
specifically directed at Company Group Employees or (B) Seller or any of their
Affiliates from soliciting, recruiting or hiring any Company Group Employee who
has ceased to be employed or retained by the Company, Buyer or any of their
respective Affiliates for at least 12 months (provided, that such Company Group
Employee is not otherwise prohibited from being employed by Seller or its
Affiliates). For purposes of this Section 5.1, “Company Group Employees” means,
collectively, officers, directors and employees of the Company, Buyer and their
respective Affiliates and persons acting under any management, service,
consulting, distribution, dealer or similar contract with respect to the Company
or Buyer;

 

(iii) approach or seek Business from any Customer (as hereinafter defined),
refer Business from any Customer to any Person or be paid commissions based on
Business sales received from any Customer by any Person other than on behalf of
Buyer or any of its Affiliates. For purposes of this Section 5.1(a)(iii), the
term “Customer” means any Person to which Seller, the Company, Buyer or any of
the Affiliates of Seller or the Company provided products or services during the
12-month period prior to the time at which any determination shall be made that
any such Person is a Customer; provided, that the foregoing shall not prohibit
any referral of Business by Seller, or the Company to Buyer or its Affiliates;

 

 32 

 

 

(iv) other than on behalf of Buyer or any of its Affiliates, solicit, encourage,
or induce, or cause to be solicited, encouraged or induced, directly or
indirectly, any franchisee, joint venture, supplier, vendor or contractor who
conducted business with the Company at any time during the one-year period
preceding the Closing Date to terminate or adversely modify any business
relationship with the Company or Buyer, or not to proceed with, or enter into,
any business relationship with the Company or Buyer, nor shall Seller otherwise
interfere with any business relationship between the Company, Buyer, and any
such franchisee, joint venture, supplier, vendor or contractor; or

 

(v) disparage Buyer or any of its Affiliates in any way that could adversely
affect the goodwill, reputation or business relationships of Buyer or any of its
Affiliates with the public generally, or with any of their customers, suppliers
or employees.

 

(b) Seller acknowledge that the covenants of Seller set forth in this Section
5.1 are an essential element of this Agreement and that any breach by Seller of
any provision of this Section 5.1 will result in irreparable injury to Buyer.
Seller acknowledge that in the event of such a breach, in addition to all other
remedies available at law, Buyer shall be entitled to equitable relief,
including injunctive relief, and an equitable accounting of all earnings,
profits or other benefits arising therefrom, as well as such other damages as
may be appropriate. Seller have independently consulted with their counsel and
after such consultation each agrees that the covenants set forth in this Section
5.1 are reasonable and proper to protect the legitimate interest of Buyer.

 

(c) If a court of competent jurisdiction determines that the character, duration
or geographical scope of the provisions of this Section 5.1 are unreasonable, it
is the intention and the agreement of the parties that these provisions shall be
construed by the court in such a manner as to impose only those restrictions on
Seller’s conduct that are reasonable in light of the circumstances and as are
necessary to assure to Buyer the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants of
this Section 5.1 because taken together they are more extensive than necessary
to assure to Buyer the intended benefits of this Agreement, it is expressly
understood and agreed by the parties that the provisions hereof that, if
eliminated, would permit the remaining separate provisions to be enforced in
such proceeding, shall be deemed eliminated, for the purposes of such
proceeding, from this Agreement. The Restricted Period for a Seller shall be
extended for a period equal to any time period that Seller is in violation of
Section 5.1(a).

 

5.2 Release of Obligations. Each of Seller, Erin Henderson and David Zarley, on
or prior to the Closing, shall execute and deliver to Buyer, for the benefit of
the Company and Buyer, a general release and discharge, in form and substance
satisfactory to Buyer, releasing and discharging the Company and Buyer from any
and all rights, claims, demands arising out, relating to, against, or in any
connected with, the Company in respect of any and all agreements, liabilities or
obligations entered into or incurred on or prior to the Closing Date, including
any and all obligations to pay or indemnify Seller, guarantee or secure its
obligations or otherwise hold it harmless pursuant to any agreement or other
arrangement entered into prior to the Closing. Additionally, Seller hereby
resigns from all positions held at the Company, including as an officer and
director of the Company.

 

 33 

 

 

5.3 Transfer of Permits. Prior to the Closing, Seller will duly and validly
transfer or cause to be transferred to the Company without any consideration all
Permits that are held in the name of Seller or any of their Affiliates (other
than the Company) on behalf of the Company and used in connection with the
business of the Company, and the representations, covenants and agreements
contained herein shall apply to such Permits as if held by the Company on the
date hereof.

 

5.4 Intercompany Arrangements. All intercompany and intracompany accounts or
contracts between the Company, on the one hand, and Seller or his Affiliates
(other than the Company), on the other hand, are hereby cancelled without any
consideration or further liability to any party and without the need for any
further documentation, immediately prior to the Closing.

 

5.5 Confidentiality.

 

(a) For a period of three years following the Closing Date, Seller shall not,
and he shall cause his Affiliates and their respective Representatives not to,
without the prior written consent of Buyer, use for its or their own benefit or
divulge or convey to any third party other than for Buyer’s benefit to
Representatives and Affiliates of Buyer, any Confidential Information; provided,
however, that any Seller or its Affiliates may (X) disclose such information to
their attorneys and accountants and other professional advisors who owe a duty
of confidentiality to their clients or have undertaken in writing not to
disclose such Confidential Information to a third party (including as required
to enforce Seller’s rights under this Agreement or the Ancillary Agreements) and
(y) furnish such portion (and only such portion) of the Confidential Information
as Seller or such Affiliate reasonably determines it is legally obligated to
disclose pursuant to applicable Law if: (i) Seller receives a request to
disclose all or any part of the Confidential Information under the terms of a
subpoena, civil investigative demand or order issued by a Governmental
Authority; (ii) to the extent not inconsistent with such request or applicable
Law, Seller notifies Buyer of the existence, terms and circumstances surrounding
such request and consults with Buyer on the advisability of taking steps
available under applicable Law to resist or narrow such request so that Buyer
may seek, at its sole cost and expense, a protective order or other remedy to
limit such disclosure; and (iii) Seller exercises its commercially reasonable
efforts to cooperate and provide reasonable assistance, at Buyer’s sole cost and
expense, to obtain an order or other reliable assurance that confidential
treatment will be accorded to the disclosed Confidential Information. For
purposes of this Agreement, “Confidential Information” consists of all
information and data relating to the Company or the transactions contemplated
hereby (other than data or information that is or becomes available to the
public other than as a result of a breach of this Section).

 

(b) Effective as of the Closing, Seller hereby assigns to Buyer all of Seller’s
right, title and interest in and to any confidentiality agreements entered into
by Seller (or their Affiliates or Representatives) and each Person (other than
Buyer and its Affiliates and Representatives) who entered into any such
agreement or to whom Confidential Information was provided in connection with a
business combination involving the Company or its Affiliates. From and after the
Closing, Seller will take all actions reasonably requested by Buyer in order to
assist in enforcing the rights so assigned. Seller shall use their commercially
reasonable efforts to cause any such Person to return to the Company any
documents, files, data or other materials constituting Confidential Information
that were provided to such Person in connection with the consideration of any
such business combination.

 

 34 

 

 

(c) Seller shall not issue any such press releases nor otherwise make any public
statement regarding this Agreement or the transactions contemplated hereby
without the prior consent of Buyer.

 

5.6 Consents and Filings; Further Assurances.

 

(a) Seller and Buyer agree that, in the event that any consent, approval or
authorization necessary or desirable to preserve for the Company any right or
benefit under any lease, license, commitment or other Contract to which the
Company is a party is not obtained prior to the Closing, Seller will, subsequent
to the Closing, cooperate with Buyer and the Company in attempting to obtain
such consent, approval or authorization as promptly thereafter as practicable.

 

(b) From time to time after the Closing, and for no further consideration, each
of the parties shall, and shall cause its Subsidiaries to, execute, acknowledge
and deliver such assignments, transfers, consents, assumptions and other
documents and instruments and take such other actions as may be necessary or
desirable to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements.

 

(c) Notwithstanding anything herein to the contrary, Buyer shall not be required
by this Section to take or agree to undertake any action, including entering
into any consent decree, hold separate order or other arrangement, that would
(A) require the divestiture of any assets of Buyer, the Company or any of their
respective Affiliates, (B) limit Buyer’s freedom of action with respect to, or
its ability to consolidate and control, the Company or any of its assets or
businesses or any of Buyer’s or its Affiliates’ other assets or businesses or
(C) limit Buyer’s ability to acquire or hold, or exercise full rights of
ownership with respect to, the Shares.

 

5.7 Registration Rights.

 

(a) As soon as practicable after the Closing Date and, in any event (subject to
Seller’s reasonable opportunity to review and comment), within thirty (30) days
after the Closing Date (but after Seller has had a reasonable opportunity to
review and comment on such Forms S-3), unless otherwise agreed between Buyer and
Seller, Buyer shall file a registration statement on Form S-1 or Form S-3 or
such other form under the Securities Act then available to Buyer (each, a
“Registration Statement”) with respect to the resale of the Registrable
Securities. Buyer shall use reasonable best efforts to ensure that each such
Registration Statement is declared effective under the Securities Act within
ninety (90) days thereafter and promptly notify Seller that such Registration
Statement has been declared effective. After effectiveness of each Registration
Statement, Buyer shall use reasonable best efforts to prepare and file with the
SEC such amendments and post-effective amendments to such Registration
Statement, such supplements to the prospectus in such Registration Statement,
and such replacement registration statements on Registration Statement, as may
be reasonably requested by Seller or as may be required by the rules,
regulations or instructions applicable to Registration Statement or by the
Securities Act or rules and regulations thereunder to keep such Registration
Statement effective for the resale of the Registrable Securities until all
Registrable Securities registered thereunder have ceased to be Registrable
Securities.

 

 35 

 

 

(b) In connection with each Registration Statement, Buyer shall (i) pay all
costs and expenses in connection with such registration including all
registration and filing fees, expenses of any audits incident to or required by
any such registration, fees and expenses of complying with securities and “blue
sky” laws, printing expenses and fees and expenses of Buyer’s counsel and
accountants and Financial Industry Regulatory Authority, Inc. filing fees (if
any) (other than underwriting discounts and commissions and the costs of any
counsel of a Seller), (ii) use reasonable best efforts to prepare and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act in connection with
resales of the Registrable Securities, (iii) furnish to Seller such numbers of
copies of a prospectus and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) conforming to the
requirements of the Securities Act, and such other documents as Seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities, (iv) notify Seller (A) of any request by the SEC that Buyer amend or
supplement such registration statement or prospectus or the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose (and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued), or (B) to cease distribution of the prospectus if the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances, and, as soon as reasonably practicable, file with
the SEC and furnish to Seller, a supplement or amendment to such prospectus such
that such prospectus will not contain an untrue statement of a material fact or
omit to state any fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made, (v) take such further
action as reasonably requested from time to time by Seller, to the extent
required to enable Seller to sell the Registrable Securities under each
Registration Statement or pursuant to an exemption provided under the Securities
Act (including using its reasonable efforts to (X) register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
U.S. state jurisdictions as Seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable Seller
to consummate the disposition in such U.S. state jurisdictions of the
Registrable Securities; provided, that Buyer shall not be required to qualify
generally to do business, subject itself to general taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for this Section 5.7(b), and (Y) cooperate with Seller to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold pursuant to such Registration Statement or
Rule 144 free of any restrictive legends and representing such number of shares
of Common Stock and registered in the names of Seller; provided, that the
Company may satisfy its obligations hereunder without issuing physical stock
certificates through the use of The Depository Trust Company’s Direct
Registration System); provided, further, that Seller shall deliver to Buyer such
officer certificates and opinions of counsel supporting the removal of any
restrictive legends as Buyer shall reasonably request, and (vi) indemnify and
hold harmless Seller, each underwriter, broker or any other Person acting on
behalf of Seller and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, to the fullest extent permitted by Law, from and
against any and all Losses to which any of the foregoing Persons may become
subject under the Securities Act or otherwise caused by, arising from or
relating to any untrue statement or alleged untrue statement of a material fact,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made, contained in any such
registration statement, prospectus, preliminary prospectus, free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) or any
amendment thereof or supplement thereto relating to the Registrable Securities,
except in each case insofar as such Losses are caused by or related to any such
untrue statement or omission or alleged untrue statement or omission so made
based upon information furnished in writing to Buyer by Seller expressly for use
therein (provided, that the provisions set forth in Section 7.4 shall apply to
any indemnification under this Section 5.7(b) mutatis mutandis).

 

 36 

 

 

(c) If, in the judgment of outside counsel to Buyer, the filing, initial
effectiveness or continued use of a Registration Statement would require
disclosure of information not otherwise then required by Law to be publicly
disclosed and, in the good faith judgment of the board of directors of Buyer,
such disclosure is reasonably likely to adversely affect any material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving Buyer or otherwise have a material adverse effect on Buyer (a
“Valid Business Reason”), Buyer may postpone or withdraw a filing of such
Registration Statement, or delay use of an effective Registration Statement
until such Valid Business Reason no longer exists, but in no event shall Buyer
avail itself of such right for more than 45 consecutive days at any one time or
90 days, in the aggregate, in any period of 365 consecutive days; and Buyer
shall give notice to Seller of its determination to postpone or withdraw a
registration statement and of the fact that the Valid Business Reason for such
postponement or withdrawal no longer exists, in each case, promptly after the
occurrence thereof. In the event Buyer exercises its rights under the preceding
sentence, Seller agree to suspend, immediately upon receipt of the notice
referred to above by Seller, its use of the prospectus relating to such
Registration Statement in connection with any sale or offer to sell Registrable
Securities.

 

5.8 NYSE American Required Shareholder Approval. Buyer shall take all action
necessary to obtain the Shareholder Approval that is required by the NYSE
American rules in order to permit Seller to exercise its Warrants for Buyer
Common Stock as soon as practicable in accordance with the Warrants, which NYSE
American required Shareholder Approval shall be obtained no later than one
twenty days (120) after the Closing Date. Seller covenants that until such time
as the NYSE American required Shareholder Approval is obtained, Seller shall not
exercise its Warrants for Buyer Common Stock. Notwithstanding anything contained
in this Agreement to the contrary, unless and until the Shareholder Approval is
obtained, in no event shall Buyer be required to issue an aggregate number of
shares of the Buyer Common Stock pursuant to this Agreement (including upon
exercise of the Warrants) in excess of 19.99% of the shares of the Buyer Common
Stock as of the date hereof (the “Issuance Limit”).

 

 37 

 

 

5.9 Voting. Seller shall vote all of the shares comprising the Share
Consideration in favor of any proposals presented to the shareholders of Seller
to approve the exercise of the Warrant for Buyer Common Stock as required by the
Trading Market; provided however, that Seller acknowledges and agrees that any
subsequent vote by Seller with respect to the Share Consideration received at
Closing shall be disregarded and not counted by the Company for purposes of
determining whether the Shareholder Approval referenced in Section 5.8 has been
obtained. This Agreement is given in consideration of, and as a condition to
enter into this Agreement and is not revocable by Seller.

 

5.10 Listing of Common Stock. Buyer hereby agrees to use best efforts to
maintain the listing or quotation of the Buyer Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, Buyer
shall apply to list or quote all of the Share Consideration on such Trading
Market and promptly secure the listing of all of the Share Consideration on such
Trading Market, and, promptly after Shareholder Approval is obtained, Buyer
shall apply to list or quote all of the Warrant Shares on such Trading Market
and promptly thereafter secure the listing of all of the Warrant Shares on such
Trading Market. Buyer further agrees, if Buyer applies to have the Buyer Common
Stock traded on any other Trading Market, it will then include in such
application all of the Share Consideration and Warrant Shares, and will take
such other action as is necessary to cause all of the Share Consideration and
Warrant Shares to be listed or quoted on such other Trading Market as promptly
as possible. Buyer will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with Buyer’s reporting, filing and other obligations under the
bylaws or rules of the Trading Market. Buyer agrees to maintain the eligibility
of the Buyer Common Stock for electronic transfer through the Depository Trust
Company or another established clearing corporation, including by timely payment
of fees to the Depository Trust Company or such other established clearing
corporation in connection with such electronic transfer.

 

5.11 Form D; Blue Sky Filings. Buyer agrees to timely file a Form D with respect
to the Share Consideration, Warrant and Warrant Shares as required under
Regulation D and to provide a copy thereof, promptly upon request of Seller.
Buyer shall take such action as Buyer shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Share Consideration, Warrant
and Warrant Shares for, sale to Sellers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of Seller.

 

5.12 Board Appointment. Immediately after Closing, the Board of Directors will
be expanded by one Person and the Board will appoint Kim Murphy to fill such
vacancy until her successor is duly elected or until her earlier resignation,
removal or death.

 

5.13 Lock-Up. Notwithstanding anything to the contrary, Seller shall not effect
any Transfer of any Securities, directly or indirectly, or engage in any Hedging
Activities until the earlier of (i) one-hundred eighty (180) days following the
date hereof, (ii) the public announcement by Buyer that the Company has received
funding from BARDA, NIH or any other Governmental Authority to fully fund the
development program for SARS-CoV-2 vaccine, and (iii) such date, after the
Registration Statement has been declared effected by the SEC, that the closing
price per share of Buyer Common Stock, as reported on the Trading Market, closes
above $2.50. Any Transfer or attempted Transfer in violation of this Section
5.12 shall, to the fullest extent permitted by applicable Law, be null and void
ab initio. Buyer may make a notation on its records and on any certificates
representing the Securities or give instructions to its Transfer Agents or other
registrars for the Securities in order to implement the restrictions on Transfer
set forth in this Agreement. Additionally, from and after the Closing Date,
Seller shall and hereby does authorize Buyer to notify its Transfer Agent that
there is a stop transfer order with respect to all Securities (and that this
Agreement places limits on the transfer of the Securities). Seller further
agrees to permit Buyer, from and after the Closing, not to register the transfer
of any certificate representing any of the Securities unless such Transfer is
made in accordance with the terms of this Agreement.

 

 38 

 

 

Article VI
TAX MATTERS

 

6.1 Allocation of Taxes for a Straddle Period. For any Straddle Period, Taxes
shall be attributable to the portion of such period ending on the Closing Date
in an amount equal to: (A) in the case of any gross receipts, income or similar
Taxes, the portion of such Taxes allocable to the portion of the Straddle Period
ending on or before the Closing Date, as determined on the basis of the deemed
closing of the books and records of the Company at the end of the Closing Date
(unless otherwise required by applicable Tax Law) and (B) in the case of any
Taxes other than gross receipts, income, or similar Taxes, the Taxes for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of days in the Straddle Period from the beginning of the Straddle Period
through and including the Closing Date and the denominator of which is the
number of days in the entire Straddle Period.

 

6.2 Tax Returns for Pre-Closing Tax Periods and Straddle Periods.

 

(a) Seller, at Seller’s sole cost and expense, shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns of the Company for
Pre-Closing Tax Periods that have not been filed as of the Closing Date, and all
such Tax Returns shall be prepared in a manner consistent with past practice
with respect to the Company unless otherwise required by applicable Law or this
Agreement. The Parties acknowledge that pursuant to Code Section 1501 and the
Treasury Regulations promulgated thereunder, the Company’s tax year shall close
on the Closing Date, and the Company will join the Buyer’s consolidated
reporting group effective the day immediately after the Closing Date. Seller
shall provide drafts of each such Tax Return to Buyer for Buyer’s review and
comment at least 30 days prior to the due date for filing such Tax Return
(including any applicable extensions), or, in the case of Tax Returns filed on a
more frequent than annual basis, as soon as reasonably practicable but at least
five days prior to the due date for filing such Tax Return. For the avoidance of
doubt, any Tax Return that is normally filed on an annual basis, but that is
required to be filed for a period of less than one year due to a termination or
other event (e.g., a “stub” period income Tax Return of the Company for the
period ending on the Closing Date) shall not be considered a Tax Return filed on
a more frequent than annual basis. Before filing such Tax Return, Seller shall
consider in good faith all comments made in writing by Buyer. Seller shall pay
any Taxes shown to be due on all Tax Returns prepared by Seller.

 

(b) Buyer, at Buyer’s sole cost and expense, shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns of the Company for any
Straddle Period. Buyer shall provide drafts of each such material Tax Return to
Seller for Seller’s review and comment at least 30 days prior to the due date
for filing such Tax Return (including any applicable extensions) or, in the case
of a material Tax Return filed on a more frequent than annual basis, as soon as
reasonably practicable but at least five days prior to the due date for filing
such Tax Return. Buyer shall consider in good faith all reasonable comments made
by Seller. Seller shall pay to Buyer the amount of the Taxes with respect to the
pre-Closing portion of the Straddle Period for which Seller is responsible under
Section 6.1 within five days following any demand by Buyer for such payment.
Buyer shall pay all Taxes of the Company (other than Pre-Closing Taxes) for Tax
periods beginning after the Closing Date and the portion of the Straddle Period
beginning after the Closing Date.

 

 39 

 

 

6.3 Other Tax Matters. Without the prior written consent of Seller (which shall
not be unreasonably withheld, conditioned or delayed), unless required by
applicable Tax Law, Buyer and the Company shall not, and shall not direct any
Person to, (i) make, amend, revoke or terminate any Tax election or change any
accounting practice or procedure of the Company with an effect to any
Pre-Closing Tax Period or the pre-Closing portion of any Straddle Period, (ii)
voluntarily approach any Governmental Authority regarding any Tax or Tax Return
of the Company for any Pre-Closing Tax Period or the pre-Closing portion of any
Straddle Period, including entering into any “voluntary disclosure program” with
any Governmental Authority, or (iii) consent to any extension or waiver of the
limitation period applicable to any Action regarding any Taxes or Tax Returns of
the Company for any Pre-Closing Tax Period or the pre-Closing portion of any
Straddle Period. Subject to the foregoing and solely with respect to tax periods
beginning after the Closing Date, Buyer (and, after the Closing, the Company)
shall be entitled to, and shall be in full control of any decisions with respect
to the Taxes or Tax-related affairs of the Company.

 

6.4 Cooperation on Tax Matters.

 

(a) Buyer and the Company, on the one hand, and Seller on the other, shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of any Tax Returns pursuant to
this Article VI and any audit or other proceeding with respect to Taxes. Such
cooperation shall include the retention and, upon the other party’s request, the
provision of records and information that are reasonably relevant to any such
audit or other Action and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder; provided, that Buyer and the Company shall not be required to provide
Seller any affiliated group Tax Return or portion thereof (including any work
papers or related documentation) of Buyer or its Affiliates (other than the
Company). Buyer and the Company, on the one hand, and Seller, on the other hand,
agree to retain all books and records with respect to Tax matters pertinent to
the Company relating to any taxable period beginning before the Closing Date for
a period of seven years and to abide by all record retention agreements entered
into with any Taxing Authority; provided, that Buyer may dispose of such books
and records that are offered in writing to, but not accepted by, Seller.

 

(b) Buyer and Seller further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Transfer Tax that could be imposed with respect to the
transactions contemplated by this Agreement.

 

6.5 Transfer Taxes. Transfer Taxes shall be paid by Seller when due, and Seller
shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and, if required by
applicable Law, Buyer shall, and shall cause the Company and their Affiliates
to, join in the execution of any such Tax Returns and other documentation.

 

 40 

 

 

6.6 Tax Contests.

 

(a) After the Closing, each of Buyer and Seller shall promptly notify the other
in writing of the proposed assessment or the commencement of any Tax audit or
administrative or judicial proceeding or of any demand or claim with respect to
Taxes relating to the Company, of which such party has been informed in writing
by any Governmental Authority, which, if determined adversely to the taxpayer or
after the lapse of time, could be grounds for indemnification under this
Agreement. Such notice shall contain factual information (to the extent known to
Seller, Buyer, or the Company) describing the asserted liability for Taxes in
reasonable detail and shall include copies of any notice or other document
received from any Governmental Authority in respect of any such asserted
liability for Taxes, provided, that failure to so notify Seller shall not
relieve Seller of its obligations hereunder unless and to the extent Seller is
actually and materially prejudiced thereby or to the extent that Seller waives
any claims or defenses. In the case of a Tax audit or administrative or judicial
proceeding with respect to the Company (a “Contest”) that relates to a
Pre-Closing Tax Period, Seller shall have the right, at its expense, to control
the conduct of such Contest; provided, that (i) Seller shall diligently
prosecute such Contest in good faith, (ii) Seller shall keep Buyer reasonably
informed of the status of developments with respect to such Contest, (iii)
Seller shall demonstrate to Buyer in writing Seller’s financial ability to
provide full indemnification to Buyer with respect to such Contest (including
the ability to post any bond required by the court or adjudicative body before
which such Contest is taking place), (iv) Seller shall, subject to the
limitations set forth herein, agree in writing to be fully responsible for all
losses relating to such Contest, (v) Seller shall not settle, discharge, or
otherwise dispose of any such Contest without the prior written consent of
Buyer, which shall not be unreasonably withheld, conditioned, or delayed, and
(vi) Buyer, at its own expense, shall have the right to fully participate in any
such Contest.

 

(b) Buyer shall control and shall have the right to discharge, settle, or
otherwise dispose of, at its own expense, all other Contests.

 

(c) To the extent of any inconsistency between this Section 6.6 and any other
provision of this Agreement, this Section 6.6 shall control.

 

Article VII
INDEMNIFICATION

 

7.1 Survival.

 

(a) The representations and warranties of Seller and Buyer contained in this
Agreement and the Ancillary Agreements and any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby shall survive the Closing for a
period of two years following the Closing Date; provided, however, that:

 

(i) the representations and warranties set forth in Sections 3.1 and 4.1
relating to organization and existence, Sections 3.2 and 4.2 relating to
authority, Section 3.4 relating to the Shares, Section 3.5 relating to
capitalization, Section 3.6 relating to equity interest, Section 3.7 relating to
financial statements and undisclosed liabilities, Section 3.13 relating to
assets, Section 3.18 relating to Material Contracts and Sections 3.22 and 4.4
relating to broker’s fees and finder’s fees (Sections 3.1, 3.2, 3.4, 3.5, 3.6,
3.7, 3.13, 3.18, 3.22, 4.1, 4.2 and 4.4 are collectively referred to herein as
the “Fundamental Representations”), and any representation in the case of Fraud,
shall survive indefinitely; and

 

 41 

 

 

(ii) the representations and warranties set forth in Section 3.16 relating to
Taxes shall survive until the end of the 60th day following the expiration of
the applicable statute of limitations with respect to the Tax liabilities in
question (giving effect to any waiver, mitigation or extension thereof).

 

(b) The respective covenants and agreements of Seller and Buyer contained in
this Agreement shall survive the Closing until fully performed in accordance
with their terms; provided, however, that (i) the indemnification obligations
set forth in this Article VIII with respect to a claim for indemnification in
accordance with this Article VIII shall survive until the date such claim has
been finally resolved and (ii) the covenants and agreements set forth in Article
VI shall survive until the end of the 60th day following the expiration of the
applicable statute of limitations with respect to the Tax liabilities in
question (giving effect to any waiver, mitigation or extension thereof).

 

(c) None of Seller or Buyer shall have any liability with respect to any
representations, warranties, covenants or agreements unless an Indemnified Party
provides notice in writing of an actual or threatened claim, or of discovery of
any facts or circumstances that the Indemnified Party reasonably believes may
result in a claim hereunder, to the Indemnifying Party prior to the expiration
of the applicable survival period, if any, for such representation, warranty,
covenant or agreement, in which case such representation, warranty, covenant or
agreement shall survive as to such claim until such claim has been finally
resolved, without the requirement of commencing any Action in order to extend
such survival period or preserve such claim. For purposes of this Section 7.1,
“applicable statute of limitations” means, with respect to any particular
representation, warranty, covenant or agreement, the longest limitation period
that may apply (under any Law) to any claim or action (asserted or brought by
any Indemnified Party against any Indemnifying Party, by any party against any
Indemnifying Party or by or against any other Person) that relates in any way to
such representation, warranty, covenant or agreement or that constitutes, gives
rise to or relates in any way to any actual or alleged inaccuracy in or breach
of such representation, warranty, covenant or agreement.

 

7.2 Indemnification by Seller. Seller shall save, defend, indemnify and hold
harmless Buyer and its Affiliates (including the Company) and the respective
Representatives, successors and assigns of each of the foregoing from and
against, and shall compensate and reimburse each of the foregoing for, any and
all losses, damages, liabilities, deficiencies, claims, interest, awards,
judgments, penalties, costs and expenses (including attorneys’ fees, costs and
other out-of-pocket expenses incurred in investigating, preparing or defending
the foregoing) (hereinafter collectively, “Losses”), asserted against, incurred,
sustained or suffered by any of the foregoing as a result of, arising out of or
relating to:

 

(a) any breach of any representation or warranty made by Seller or Seller
contained in this Agreement or any Ancillary Agreement or any schedule,
certificate or other document delivered pursuant hereto or thereto or in
connection with the transactions contemplated hereby or thereby (without giving
effect to any limitations or qualifications thereto, including materiality,
Material Adverse Effect or subsequent supplements or updates to the Disclosure
Schedules);

 

 42 

 

 

(b) any breach of any covenant or agreement by Seller contained in this
Agreement or any Ancillary Agreement or any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby (including as a result of the action
or failure to act of the Company prior to the Closing); or

 

(c) any Pre-Closing Taxes.

 

7.3 Indemnification by Buyer. Buyer shall save, defend, indemnify and hold
harmless Seller and his Affiliates and their respective Representatives,
successors and assigns of each of the foregoing from and against, and shall
compensate and reimburse each of the foregoing for, any and all Losses asserted
against, incurred, sustained or suffered by any of the foregoing as a result of,
arising out of or relating to:

 

(a) any breach of any representation or warranty made by Buyer contained in this
Agreement or any Ancillary Agreement or any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby (without giving effect to any
limitations or qualifications as to materiality, Material Adverse Effect or
other exception set forth therein); or

 

(b) any breach of any covenant or agreement by Buyer contained in this Agreement
or any Ancillary Agreement or any schedule, certificate or other document
delivered pursuant hereto or thereto or in connection with the transactions
contemplated hereby or thereby.

 

7.4 Procedures.

 

(a) A party seeking indemnification (the “Indemnified Party”) in respect of,
arising out of or involving a Loss or a claim or demand made by any person
against the Indemnified Party (a “Third Party Claim”) shall deliver notice (a
“Claim Notice”) in respect thereof to the party against whom indemnity is sought
(the “Indemnifying Party”) with reasonable promptness after receipt by such
Indemnified Party of notice of the Third Party Claim, and shall provide the
Indemnifying Party with such information with respect thereto as the
Indemnifying Party may reasonably request. The failure to deliver a Claim
Notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article VIII except to the extent that the Indemnifying
Party is materially prejudiced by such failure.

 

 43 

 

 

(b) The Indemnifying Party shall have the right to participate in, or by giving
written notice to the Indemnified Party within 20 days of receipt of a Claim
Notice from the Indemnified Party in respect of such Third Party Claim, to
assume the defense thereof at the expense of the Indemnifying Party (which
expenses shall not be applied against any indemnity limitation herein) with
counsel selected by the Indemnifying Party and satisfactory to the Indemnified
Party. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of (but may still participate in) any Third Party
Claim (1) with respect to Taxes (except to the extent specifically provided in
Section 6.6) or (2) for equitable or injunctive relief, any claim that would
impose criminal liability or damages or any claim involving a material customer
or supplier of the Indemnified Party, and the Indemnified Party shall have the
right to defend, at the expense of the Indemnifying Party, any such Third Party
Claim. The Indemnifying Party shall be liable for the fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has failed to assume the defense thereof. If the Indemnifying
Party does not expressly elect to assume the defense of such Third Party Claim
within the time period and otherwise in accordance with the first sentence of
this Section 7.4(b), the Indemnified Party shall have the sole right to assume
the defense of (although the Indemnifying Party may still participate in) and to
settle such Third Party Claim. If the Indemnifying Party assumes the defense of
such Third Party Claim, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense thereof, subject to the
Indemnifying Party’s right to control the defense thereof in accordance with
this Section 7.4, but the fees and expenses of such counsel shall be at the
expense of the Indemnified Party unless (i) the employment of such counsel shall
have been specifically authorized in writing by the Indemnifying Party or (ii)
the named parties to the Third Party Claim (including any impleaded parties)
include both the Indemnified Party and the Indemnifying Party, and the
Indemnified Party reasonably determines that representation by counsel to the
Indemnifying Party of both the Indemnifying Party and such Indemnified Party may
present such counsel with a conflict of interest. If the Indemnifying Party
assumes the defense of any Third Party Claim, it shall have the right, subject
to the other provisions of this Section 7.4, to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party
and the Indemnified Party shall, at the Indemnifying Party’s expense, cooperate
with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent records, materials and information
in the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party. If the
Indemnifying Party assumes the defense of any Third Party Claim, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, enter into any settlement or compromise or consent to the
entry of any judgment with respect to such Third Party Claim if such settlement,
compromise or judgment (i) involves a finding or admission of wrongdoing, (ii)
does not include an unconditional written release by the claimant or plaintiff
of the Indemnified Party from all liability in respect of such Third Party
Claim, or (iii) imposes equitable remedies or any obligation on the Indemnified
Party other than solely the payment of money damages for which the Indemnified
Party will be indemnified hereunder.

 

(c) An Indemnified Party seeking indemnification in respect of, arising out of
or involving a Loss or a claim or demand hereunder that does not involve a Third
Party Claim being asserted against or sought to be collected from such
Indemnified Party (a “Direct Claim”) shall deliver a Claim Notice in respect
thereof to the Indemnifying Party with reasonable promptness after becoming
aware of facts supporting such Direct Claim, and shall provide the Indemnifying
Party with such information with respect thereto as the Indemnifying Party may
reasonably request. The failure to deliver a Claim Notice, however, shall not
release the Indemnifying Party from any of its obligations under this Article
VIII except to the extent that the Indemnifying Party is materially prejudiced
by such failure and shall not relieve the Indemnifying Party from any other
obligation or liability that it may have to the Indemnified Party or otherwise
than pursuant to this Article VIII. If the Indemnifying Party does not notify
the Indemnified Party within 20 days following its receipt of a Claim Notice in
respect of a Direct Claim that the Indemnifying Party disputes its liability to
the Indemnified Party hereunder, such Direct Claim specified by the Indemnified
Party in such Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party hereunder and the Indemnifying Party shall, subject to the
other provisions of this Article VIII, pay the amount of such liability to the
Indemnified Party on demand. During such 20-day period, the Indemnified Party
shall use commercially reasonable efforts to allow the Indemnifying Party
reasonable access, during normal business hours and upon reasonable prior
notice, to such information as may be reasonably requested by the Indemnifying
Party for purposes of investigating the Direct Claim (provided, however, that
failure to provide such access shall not release the Indemnifying Party from any
of its obligations under this Article VIII).

 

 44 

 

 

(d) The Indemnifying Party shall not be entitled to require that any action be
made or brought against any other Person before action is brought or claim is
made against it hereunder by the Indemnified Party.

 

(e) Subject to the other provisions of this Article VIII, including the limits
on indemnification set forth in Section 7.5, the indemnification required
hereunder in respect of a Third Party Claim or a Direct Claim shall be made by
prompt payment by the Indemnifying Party of the amount of actual undisputed
Losses in connection therewith within five Business Days after such Loss is
agreed to by the Indemnifying Party or finally adjudicated to be payable
pursuant to this Article VIII.

 

(f) Notwithstanding the provisions of Section 8.9, each Indemnifying Party
hereby consents to the nonexclusive jurisdiction of any court in which an Action
in respect of a Third Party Claim is brought against any Indemnified Party for
purposes of any claim that an Indemnified Party may have under this Agreement
with respect to such Action or the matters alleged therein and agrees that
process may be served on each Indemnifying Party with respect to such claim
anywhere.

 

7.5 Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:

 

(a) an Indemnifying Party shall not be liable for any claim for indemnification
pursuant to Section 7.2(a) or Section 7.3(a), as the case may be, unless and
until the aggregate amount of indemnifiable Losses which may be recovered from
the Indemnifying Party equals or exceeds $5,000 (the “Basket”), in which case
the Indemnifying Party shall be liable for the full amount of such Losses from
the first dollar thereof;

 

(b) the maximum aggregate amount of indemnifiable Losses which may be recovered
from an Indemnifying Party arising out of or relating to the causes set forth in
Section 7.2(a) or Section 7.3(a), as the case may be, shall be an amount equal
to the Purchase Price (the “General Cap”); provided, that the Basket and the
General Cap shall not apply to Losses arising out of, or relating to the
inaccuracy or breach of, any Fundamental Representation or to any representation
or warranty in the event of Fraud;

 

7.6 Remedies Not Affected by Investigation, Disclosure or Knowledge. If the
transactions contemplated hereby are consummated, Buyer expressly reserves the
right to seek indemnity or other remedy for any Losses arising out of or
relating to any breach of any representation, warranty or covenant contained
herein, notwithstanding any investigation by, disclosure to, knowledge or
imputed knowledge of Buyer or any of its Representatives in respect of any fact
or circumstance that reveals the occurrence of any such breach, whether before
or after the execution and delivery hereof.

 

 45 

 

 

7.7 Tax Matters. In the event of a conflict between the provisions of Article VI
and this Article VIII, the provisions of Article VI shall control. All
indemnification payments made under this Agreement shall be treated as an
adjustment to the purchase price for Tax purposes, unless otherwise required by
applicable Law.

 

7.8 Right of Set-off. Subject to the General Cap, the Basket and the other
provisions of this Article VIII, Buyer shall have the right to withhold and
set-off against the Additional Cash Consideration the amount of any Losses (the
“Set-off Amount”) that Seller may be reasonably required to pay under Section
7.2 pursuant to any good faith claim for indemnification made by an Indemnified
Party; provided, that (i) Buyer shall deliver to Seller a notice (a “Set-off
Notice”) specifying in reasonable detail the nature and dollar amount of the
Losses and the Set-off Amount and (ii) to the extent the claims set forth in the
Set-off Notice are finally resolved in the favor of Seller (whether by mutual
agreement of Buyer and Seller or by final non-appealable order of an arbitration
panel or court of competent jurisdiction), Buyer shall within five Business Days
thereafter pay the portion of the Set-off Amount resolved in the favor of Seller
to Seller. If any amounts otherwise payable under this Agreement are so set-off,
the amount of such set-off shall be treated as an adjustment to the Purchase
Price once finally determined to be required to be paid to an Indemnified Party
under Section 7.2.

 

7.9 Exclusive Remedy. Following the Closing, the parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
VIII, except for (a) claims for Fraud, in any which case the parties will have
all rights and remedies available under this Agreement and available under any
Law or (b) actions for specific performance, injunctive relief of other
equitable relief pursuant to Section 8.11. In furtherance of the foregoing,
other than as set forth in this Section 7.9, following the Closing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in this Article VIII. Notwithstanding anything contained herein to the
contrary, nothing in this Section 7.9 shall limit (a) claims for Fraud, in any
which case the parties will have all rights and remedies available under this
Agreement and available under any Law or (b) actions for specific performance,
injunctive relief of other equitable relief pursuant to Section 8.11.

 

Article VIII
GENERAL PROVISIONS

 

8.1 Fees and Expenses. Except as otherwise provided herein, all fees and
expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated; provided, that if the transactions contemplated
hereby are consummated, Transaction Expenses shall be borne and paid as provided
in this Agreement. In the event of termination of this Agreement, the obligation
of each party to pay its own expenses will be subject to any rights of such
party arising from a breach of this Agreement by the other.

 

 46 

 

 

8.2 Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of Buyer and Seller.

 

8.3 Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of any party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party.

 

8.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e-mail or
otherwise, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or (c)
on the earlier of confirmed receipt or the fifth Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

  if to Seller, to: Joseph Hernandez

15 E. Putnam Avenue, Suite 363

Greenwich, CT 06830
E-mail: Hernandez_Joe@yahoo.com

 

  if to Buyer, to: Oragenics, Inc.
4902 Eisenhower Blvd., Suite 125

Tampa, FL 33634

Attention: Dr. Alan Joslyn, Chief Executive Officer and President

E-mail: ajoslyn@oragenics.com

 

with a copy (which shall not constitute notice) to:

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Boulevard, Ste. 2800

Tampa, FL 33602
Attention: Mark Catchur
E-mail: mcatchur@shumaker.com

 

 47 

 

 

8.5 Interpretation. When a reference is made in this Agreement to a Section,
Article, Exhibit or Schedule such reference shall be to a Section, Article,
Exhibit or Schedule of this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement or in any Exhibit or Schedule
are for convenience of reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement. The term “or” is not exclusive. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
References to days mean calendar days unless otherwise specified.

 

8.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the Ancillary Agreements and the Confidentiality Agreement constitute
the entire agreement, and supersede all prior written agreements, arrangements,
communications, representations, warranties and understandings and all prior and
contemporaneous oral agreements, arrangements, communications, representations,
warranties and understandings between the parties with respect to the subject
matter hereof and thereof. Notwithstanding any oral agreement or course of
conduct of the parties or their Representatives to the contrary, no party to
this Agreement shall be under any legal obligation to enter into or complete the
transactions contemplated hereby unless and until this Agreement shall have been
executed and delivered by each of the parties.

 

8.7 No Third-Party Beneficiaries. Except as provided in Article VIII, nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person other than the parties and their respective heirs, successors and
permitted assigns any legal or equitable right, benefit or remedy of any nature
under or by reason of this Agreement.

 

8.8 Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Florida, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Florida.

 

 48 

 

 

8.9 Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any party or its successors or assigns against the other party shall be
brought and determined in the Federal courts of the United States of America or
the courts of the State of Florida, in each case located in the City of Tampa
and County of Hillsborough, and each of the parties hereby irrevocably submits
to the exclusive jurisdiction of the aforesaid courts for itself and with
respect to its property, generally and unconditionally, with regard to any such
action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties agrees not to commence any
action, suit or proceeding relating thereto except in the courts described above
in Florida, other than actions in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any such court in Florida as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Florida as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

8.10 Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by (a) Buyer without the
prior written consent of Seller or (b) any Seller without the prior written
consent of Buyer, and any such assignment without such prior written consent
shall be null and void; provided, however, that Buyer may assign this Agreement
to any Affiliate of Buyer without the prior consent of Seller; provided further,
that no assignment shall limit the assignor’s obligations hereunder. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

8.11 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

 

8.12 Currency; Payments. All references to “dollars” or “$” or “US$” in this
Agreement or any Ancillary Agreement refer to United States dollars, which is
the currency used for all purposes in this Agreement and any Ancillary
Agreement. All payments hereunder shall be made by wire transfer of immediately
available funds in United States dollars to such account as may be designated to
the payor by the payee at least two Business Days prior to the applicable
payment date.

 

8.13 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

 49 

 

 

8.14 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

8.15 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

 

8.16 Facsimile or .pdf Signature. This Agreement may be executed by facsimile or
.pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

 

8.17 Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

 

8.18 No Presumption Against Drafting Party. Each of Buyer and Seller
acknowledges that each party to this Agreement has been represented by legal
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

 50 

 

 

IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  BUYER:       ORAGENICS, INC.         By: /s/ Alan Joslyn   Name: Alan Joslyn  
Title: President and Chief Executive Officer         SELLER:         By:
/s/Joseph Hernandez     Joseph Hernandez, Individually

 

Signature Page to Purchase Agreement

 

   

 

 

EXHIBIT A

 

Form of Warrant

 

   

 

 

EXHIBIT B

List Additional Cash Consideration Warrants

 

● 9,545,334 Series 1 Warrants with an exercise price of $0.75     ● 9,583,334
Series 2 Warrants with an exercise price of $0.90     ● 4,294,500 Warrants with
an exercise price of $1.00

 

   

 